Exhibit 10.59

BUILDING LOAN AGREEMENT

between

TPG-BROOKHOLLOW, L.P.,

a Delaware limited partnership

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

Entered into as of July 21, 2010



--------------------------------------------------------------------------------

ARTICLE 1    DEFINITIONS    1

1.1

   DEFINED TERMS    1

1.2

   EXHIBITS INCORPORATED    5 ARTICLE 2    LOAN    5

2.1

   LOAN    5

2.2

   LOAN FEE    5

2.3

   LOAN DOCUMENTS    5

2.4

   EFFECTIVE DATE    5

2.5

   MATURITY DATE    5

2.6

   CREDIT FOR PRINCIPAL PAYMENTS    5

2.7

   FULL REPAYMENT AND RECONVEYANCE    5

2.8

   PARTIAL RECONVEYANCE OF B-1 BUILDING    6

2.9

   FIRST OPTION TO EXTEND    6

2.10

   SECOND OPTION TO EXTEND    8

2.11

   BILL LEAD DATE REQUEST    8 ARTICLE 3    DISBURSEMENT    9

3.1

   INITIAL DISBURSEMENT    9

3.2

   B-1 CARRY HOLDBACK DISBURSEMENTS    9

3.3

   B-1 SUBLIMIT DISBURSEMENTS    9

3.4

   CONDITIONS PRECEDENT    9

3.5

   PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION    10

3.6

   BORROWER’S FUNDS ACCOUNT, PLEDGE AND ASSIGNMENT    11

3.7

   SUBSEQUENT DISBURSEMENTS    11

3.8

   FUNDS TRANSFER DISBURSEMENTS    11 ARTICLE 4    CONSTRUCTION    12

4.1

   RENOVATION IMPROVEMENTS    12

4.2

   CONSTRUCTION AGREEMENT    12

4.3

   ARCHITECT’S AGREEMENT    12

4.4

   PLANS AND SPECIFICATIONS    12

4.5

   CONTRACTOR/CONSTRUCTION INFORMATION    13

4.6

   PROHIBITED CONTRACTS    13

4.7

   LIENS AND STOP NOTICES    13

4.8

   CONSTRUCTION RESPONSIBILITIES    13

4.9

   ASSESSMENTS AND COMMUNITY FACILITIES DISTRICTS    14

4.10

   DELAY    14

4.11

   CONSENT PROCESS    14

4.12

   INSPECTIONS    14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

4.13

   BONDS    14 ARTICLE 5    INSURANCE    15

5.1

   TITLE INSURANCE    15

5.2

   PROPERTY INSURANCE    15

5.3

   FLOOD HAZARD INSURANCE    15

5.4

   LIABILITY INSURANCE    15

5.5

   OTHER COVERAGE    15

5.6

   GENERAL    15 ARTICLE 6    REPRESENTATIONS AND WARRANTIES    16

6.1

   AUTHORITY/ENFORCEABILITY    16

6.2

   BINDING OBLIGATIONS    16

6.3

   FORMATION AND ORGANIZATIONAL DOCUMENTS    16

6.4

   NO VIOLATION    16

6.5

   COMPLIANCE WITH LAWS; USE    16

6.6

   LITIGATION    16

6.7

   FINANCIAL CONDITION    16

6.8

   NO MATERIAL ADVERSE CHANGE    16

6.9

   LOAN PROCEEDS AND ADEQUACY    17

6.10

   ACCURACY    17

6.11

   TAX LIABILITY    17

6.12

   UTILITIES    17

6.13

   COMPLIANCE    17

6.14

   AMERICANS WITH DISABILITIES ACT COMPLIANCE    17

6.15

   BUSINESS LOAN    17

6.16

   TAX SHELTER REGULATIONS    17 ARTICLE 7    HAZARDOUS MATERIALS    17

7.1

   SPECIAL REPRESENTATIONS AND WARRANTIES    17

7.2

   HAZARDOUS MATERIALS COVENANTS    18

7.3

   INSPECTION BY LENDER    18

7.4

   HAZARDOUS MATERIALS INDEMNITY    18

7.5

   LEGAL EFFECT OF SECTION    19 ARTICLE 8    INTENTIONALLY OMITTED    19
ARTICLE 9    COVENANTS OF BORROWER    19

9.1

   EXPENSES    19

9.2

   ERISA COMPLIANCE    19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

9.3

   LEASING    19

9.4

   APPROVAL OF LEASES; SNDAs    20

9.5

   INCOME TO BE APPLIED TO DEBT SERVICE    20

9.6

   SUBDIVISION MAPS    20

9.7

   FURTHER ASSURANCES    20

9.8

   ASSIGNMENT    20

9.9

   MANAGEMENT AND LEASING AGREEMENTS    21

9.10

   DERIVATIVE DOCUMENTS    21

9.11

   LIENS ON OWNERSHIP INTERESTS    21

9.12

   NO SALE OR ENCUMBRANCE    21

9.13

   NO OTHER INDEBTEDNESS    21

9.14

   LIMITATIONS ON DISTRIBUTIONS, ETC    21 ARTICLE 10    REPORTING COVENANTS   
21

10.1

   BORROWER FINANCIAL INFORMATION    21

10.2

   BOOKS AND RECORDS    22

10.3

   GUARANTOR FINANCIAL REPORTING    22 ARTICLE 11    DEFAULTS AND REMEDIES    22

11.1

   DEFAULT    22

11.2

   ACCELERATION UPON DEFAULT; REMEDIES    24

11.3

   DISBURSEMENTS TO THIRD PARTIES    24

11.4

   LENDER’S COMPLETION OF CONSTRUCTION    24

11.5

   LENDER’S CESSATION OF CONSTRUCTION    24

11.6

   REPAYMENT OF FUNDS ADVANCED    25

11.7

   RIGHTS CUMULATIVE, NO WAIVER    25 ARTICLE 12    MISCELLANEOUS PROVISIONS   
25

12.1

   INDEMNITY    25

12.2

   FORM OF DOCUMENTS    25

12.3

   NO THIRD PARTIES BENEFITED    25

12.4

   NOTICES    25

12.5

   ATTORNEY-IN-FACT    26

12.6

   ACTIONS    26

12.7

   RIGHT OF CONTEST    26

12.8

   RELATIONSHIP OF PARTIES    26

12.9

   DELAY OUTSIDE LENDER’S CONTROL    26

12.10

   ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT    26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

12.11

   IMMEDIATELY AVAILABLE FUNDS    26

12.12

   LENDER’S CONSENT    26

12.13

   LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION    26

12.14

   CAPITAL ADEQUACY    27

12.15

   SIGNS    27

12.16

   LENDER’S AGENTS    27

12.17

   TAX SERVICE    27

12.18

   BORROWER’S WAIVER    27

12.19

   SEVERABILITY    28

12.20

   HEIRS, SUCCESSORS AND ASSIGNS    28

12.21

   TIME    28

12.22

   HEADINGS    28

12.23

   GOVERNING LAW    28

12.24

   USA PATRIOT ACT NOTICE. COMPLIANCE    28

12.25

   INTEGRATION; INTERPRETATION    28

12.26

   JOINT AND SEVERAL LIABILITY    28

12.27

   COUNTERPARTS    28

 

EXHIBIT A    DESCRIPTION OF PROPERTY EXHIBIT B    DOCUMENTS EXHIBIT C   
FINANCIAL REQUIREMENT ANALYSIS EXHIBIT D    DISBURSEMENT PLAN EXHIBIT E   
TRANSFER AUTHORIZER DESIGNATION EXHIBIT F    FORM OF ASSIGNMENT OF CONSTRUCTION
CONTRACT EXHIBIT G    FORM OF ASSIGNMENT OF ARCHITECT’S AGREEMENT AND PLANS AND
SPECIFICATIONS EXHIBIT H    FORM OF SNDA EXHIBIT I    FORM OF COMPLETION
GUARANTY



--------------------------------------------------------------------------------

BUILDING LOAN AGREEMENT

THIS BUILDING LOAN AGREEMENT (“Agreement”) is entered into as of July 21, 2010,
by and between TPG-BROOKHOLLOW, L.P., a Delaware limited partnership
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”).

R E C I T A L S

 

  A. Borrower owns certain improved real property described in Exhibit A hereto
(the “Property”).

 

  B. Borrower proposes to renovate portions of the buildings located on the
Property. Such buildings, together with all appurtenances, fixtures, and tenant
improvements now or hereafter located on the Property are referred to herein as
the “Improvements”. Such renovation of the B-1 Building of the Improvements (the
“Renovation Improvements”) shall be constructed in accordance with plans and
specifications which Borrower has heretofore, or will hereafter deliver to
Lender, as amended in order to comply with the terms and conditions of this
Agreement (“Plans and Specifications”).

 

  C. Borrower has requested a loan from Lender for purposes of (a) refinancing a
portion of the existing indebtedness secured by the Property and Improvements,
(b) constructing the Renovation Improvements and (c) re-tenanting the
Improvements.

NOW, THEREFORE, Borrower and Lender agree as follows:

ARTICLE 1

DEFINITIONS

 

  1.1 DEFINED TERMS. The following capitalized terms generally used in this
Agreement shall have the meanings defined or referenced below. Certain other
capitalized terms used only in specific sections of this Agreement are defined
in such sections.

“ADA” - means the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.
as now or hereafter amended or modified.

“Agreement” - shall have the meaning ascribed to such term in the preamble
hereto.

“Approved Lease” – means a lease which complies with the terms of Section 9.4,
or which is otherwise approved by Lender.

“Architect” - means each architect with which Borrower contracts for the
provision of architectural services relating to construction of the Renovation
Improvements in accordance with the terms of this Agreement.

“Architect’s Agreement” - means each agreement entered into between Borrower and
an Architect in accordance with the terms of this Agreement.

“B-1 Building” – means that certain building located on the Property commonly
known as Brookhollow Central I, located at 2800 North Loop West, Houston, Texas.

“B-1 Building Release Price” – means the greater of (a) the outstanding
principal balance of the B-1 Sublimit as of the date of determination and
(b) the amount (if any) necessary to cause the Debt Yield of the Property and
Improvements that will remain encumbered by the Deed of Trust to be not less
than twelve percent (12%).

“B-1 Sublimit” – means a portion of the Loan, in an amount equal to up to
$15,000,000.

“B-2/B-3 Sublimit” – means a portion of the Loan, in an amount equal to up to
$40,000,000.



--------------------------------------------------------------------------------

“Bankruptcy Code” - means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.

“Borrower” - means TPG-Brookhollow, L.P., a Delaware limited partnership.

“Borrower’s Funds” - means all funds of Borrower deposited with Lender pursuant
to the terms and conditions of this Agreement.

“Borrower’s Funds Account” - means the account with Lender into which all funds
deposited with Lender pursuant to this Agreement shall be placed.

“Borrower’s Retained Funds” shall have the meaning given to such term in
Section 3.4(c)(iii).

“Business Day” - means a day of the week (but not a Saturday, Sunday or holiday)
on which the offices of Lender are open to the public for carrying on
substantially all of Lender’s business functions. Unless specifically referenced
in this Agreement as a Business Day, all references to “days” shall be to
calendar days.

“CalSTRS” means California State Teachers’ Retirement System.

“Cap Contract” - means a separate interest rate cap transaction entered into by
Borrower and Lender identified as Trade Number 7145204 with a trade date of
July 21, 2010, together with all documents and agreements relating thereto,
including any ISDA Master Agreement, Schedule and/or Confirmation, together with
all modifications, extensions, renewals and replacements thereof.

“Concessions” – means all amounts paid or foregone by Borrower directly to or on
behalf of any tenant for the purpose of inducing such tenant to enter into a
lease, including, without limitation, tenant improvement allowances, moving
expenses, free rent periods or abatements, and/or assumptions or buyouts of the
tenant’s obligations under other leases.

“Construction Agreement” - means each agreement to construct the Renovation
Improvements entered into by and between Borrower and a Contractor in accordance
with the terms of this Agreement.

“Contractor” - means each contractor with which Borrower contracts for
construction of the Renovation Improvements in accordance with the terms of this
Agreement.

“Debt Yield” means the ratio, expressed as a percentage, of Net Operating Income
of the Property and Improvements divided by the outstanding principal amount of
the Loan as of the date of determination.

“Deed of Trust” - means that certain Construction Deed of Trust with Absolute
Assignment of Leases and Rents, Security Agreement and Fixture Filing of even
date herewith executed by Borrower, as Trustor, to Stephen P. Prinz, as Trustee,
for the benefit of Lender, as Beneficiary, as hereafter amended, supplemented,
replaced or modified.

“Default” - shall have the meaning ascribed to such term in Section 11.1.

“Effective Date” - means the date the Deed of Trust is recorded in the Office of
the County Recorder of the county where the Property is located.

“First Extended Maturity Date” - means July 21, 2014.

“First Option to Extend” - means Borrower’s option, subject to the terms and
conditions of Section 2.9, to extend the term of the Loan from the Original
Maturity Date to the First Extended Maturity Date.

“GAAP” – means generally accepted accounting principles.

“Guarantor” - means TPG/CalSTRS, LLC, a Delaware limited liability company, and
any other person or entity who, or which, in any manner, is or becomes obligated
to Lender under any guaranty now or hereafter executed in connection with
respect to the Loan (collectively or severally as the context thereof may
suggest or require).

 

2



--------------------------------------------------------------------------------

“Hazardous Materials” - shall have the meaning ascribed to such term in
Section 7.1 (a).

“Hazardous Materials Claims” - shall have the meaning ascribed to such term in
Section 7.1 (c).

“Hazardous Materials Laws” - shall have the meaning ascribed to such term in
Section 7.1 (b).

“Improvements” - shall have the meaning ascribed to such term in Recital B.

“Indemnitor” - means TPG/CalSTRS, LLC, a Delaware limited liability company, and
any other person or entity who, or which, in any manner, is or becomes obligated
to Lender under any indemnity now or hereafter executed in connection with
respect to the Loan (collectively or severally as the context thereof may
suggest or require).

“Initial Disbursement” shall have the meaning given to such term in Section 3.1.

“In Occupancy” means, with respect to a tenant, that such tenant or a subtenant
(a) is physically in occupancy of not less than 80% of its premises (provided, a
tenant shall be deemed to be “In Occupancy” if it is physically in occupancy of
less than 80% of its space so long as (i) such tenant has not been in physical
occupancy of less than 80% of its space for more than 18 consecutive months and
(ii) such tenant is in physical occupancy of not less than 50% of its space),
(b) is not more than thirty (30) days delinquent in its payment of rent, (c) is
not subject to any insolvency proceeding, and (d) is not otherwise in default
under any material provisions of its lease.

“Lender” - means Wells Fargo Bank, National Association.

“Lien” - means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights-of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement or document having similar effect (other than a financing statement
filed by a “true” lessor pursuant to Section 9408 (or a successor section) of
the Uniform Commercial Code) naming the owner of the asset to which such Lien
relates as debtor, under the Uniform Commercial Code or other comparable law of
any jurisdiction.

“Loan” - means the principal sum that Lender agrees to lend and Borrower agrees
to borrow pursuant to the terms and conditions of this Agreement: up to
Fifty-Five Million Dollars ($55,000,000).

“Loan Documents” - means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.

“Loan-to-Value Percentage” – means sixty-five percent (65%).

“Major Lease” – means a lease which (a) is for more than 50,000 square feet at
the Property, (b) has a term of more than ten (10) or less than two (2) years
(provided that this definition shall not apply to (i) amendments of existing
leases which extend the existing term for less than two (2) years or (ii) new
leases with terms of less than two (2) years so long as the aggregate square
footage of such new leases is less than 10% of the aggregate rentable square
footage of the Property), or (c) is for more than 25,000 square feet at the
Property and has a Net Effective Rental Rate of less than the 90% of the Net
Effective Rental Rate shown in the Pro Forma Appraisal.

“Management Agreement” – means the Management and Leasing Agreement, dated
July 6, 2005, between Borrower (fka TPG-BH/ICC, L.P.) and TPG-FP Services, L.P.,
as amended by the First Amendment to Management and Leasing Agreement, dated
April 10, 2007.

“Maturity Date” – means, as applicable, the Original Maturity Date, the First
Extended Maturity Date, or the Second Extended Maturity Date.

“Net Effective Rental Rate” – means the quotient (expressed on a per square foot
basis) calculated by dividing a numerator equal to the sum of the aggregate
contractual base rental payments required to be paid by a tenant under a Lease,
taking account any adjustment for Concessions, by a denominator equal to the
number of years in the contractual term of the Lease.

 

3



--------------------------------------------------------------------------------

“Net Operating Income” shall mean: the rental payments, expense reimbursements
and other income (including parking and other miscellaneous income) actually
received from the Property and Improvements for the three (3) month period prior
to the Reference Date, from tenants that are In Occupancy as of the Reference
Date, multiplied by four (“Gross Rents”); minus the sum of (x) the actual
reasonable Operating Expenses (exclusive of management expense) for the three
(3) month period prior to the Reference Date (adjusted by Lender in its
reasonable discretion to account for non-recurring expenses [e.g., taxes and
insurance premiums]) multiplied by four; plus (y) capital reserves in an amount
equal to $0.10 per square foot of the Improvements, plus (z) management expense
in an amount equal to the greater of (i) three and one-half percent (3.5%) of
Gross Rents and (ii) the actual management fee paid by Borrower with respect to
the Property and Improvements for the three (3) month period prior to the
Reference Date multiplied by four. For purposes of calculating Net Operating
Income, Gross Rents shall also include (1) if a tenant has not been In Occupancy
for the entire three-month period prior to the Reference Date, the per diem
contracted base rental rate, expense reimbursements and other income for such
tenant multiplied by the number of days in the three-month period prior to the
Reference Date (without duplication) and (2) if a tenant has signed a lease and
has not started paying rent (whether or not the tenant is In Occupancy), but
will commence paying rent within six (6) months after the Reference Date, the
per diem contracted base rental rate, expense reimbursements and other income
for such tenant multiplied by the number of days in the three-month period prior
to the Reference Date.

“Note” - means that certain Promissory Note Secured by Deed of Trust of even
date herewith, in the original principal amount of the Loan, executed by
Borrower and payable to the order of Lender, as hereafter amended, supplemented,
replaced or modified.

“Operating Expenses” shall mean all reasonable operating expenses of the
Property and Improvements, including, without limitation, those for maintenance,
repairs, annual taxes, bond assessments, ground lease payments, insurance,
utilities and other annual expenses (but not tenant retrofit and lease
commission costs). Operating Expenses for this purpose shall not include any
interest or principal payments on the Loan or any allowance for depreciation.

“Original Maturity Date” - means July 21, 2013.

“Other Related Documents” - means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.

“Participant” - shall have the meaning ascribed to such term in Section 12.13.

“Plans and Specifications” - shall have the meaning ascribed to such term in
Recital B.

“Pro Forma Appraisal” – means the appraisal of the Property and Improvements
prepared by Cushman and Wakefield, dated June 23, 2010.

“Property” - shall have the meaning ascribed to such term in Recital A.

“Reference Date” means the last day of the applicable three-month calculation
period.

“Renovation Improvements” - shall have the meaning ascribed to such term in
Recital B.

“Second Extended Maturity Date” - means July 21, 2015.

“Second Option to Extend” - means Borrower’s option, subject to the terms and
conditions of Section 2.10, to extend the term of the Loan from the First
Extended Maturity Date to the Second Extended Maturity Date.

“Stabilization of the B-1 Building” means completion of the Renovation
Improvements and leasing of ninety-two percent (92%) of the rentable area of the
B-1 Building.

 

4



--------------------------------------------------------------------------------

“Subdivision Map” - shall have the meaning ascribed to such term in Section 9.6.

“Title Policy” - means the Lender’s Policy of Title Insurance as issued by
Commonwealth Land Title Insurance Company and First American Title Insurance
Company (by endorsement) as co-insurers.

“TPG” – means Thomas Properties Group, Limited Partnership.

 

  1.2 EXHIBITS INCORPORATED. All exhibits, schedules or other items attached
hereto are incorporated into this Agreement by such attachment for all purposes.

ARTICLE 2

LOAN

 

  2.1 LOAN. By and subject to the terms of this Agreement, Lender agrees to lend
to Borrower and Borrower agrees to borrow from Lender the principal sum of up to
Fifty-Five Million Dollars ($55,000,000), said sum to be evidenced by the Note
of even date herewith. The Note shall be secured, in part, by the Deed of Trust,
of even date herewith, encumbering certain real property and improvements as
legally defined therein. Amounts disbursed to or on behalf of Borrower pursuant
to the Note shall be used (a) to refinance the Property and Improvements, (b) to
finance construction of the Renovation Improvements and (c) for such other
purposes and uses as may be permitted under this Agreement and the other Loan
Documents.

 

  2.2 LOAN FEE. Borrower shall pay to Lender:

 

  (a) At Loan closing, a loan fee in the amount of $300,000; and

 

  (b) On the earlier to occur of (i) January 21, 2012 and (ii) the first
disbursement under the B-1 Sublimit, a loan fee in the amount of $82,500.

 

  2.3 LOAN DOCUMENTS. Borrower shall deliver to Lender concurrently with this
Agreement each of the documents, properly executed and in recordable form, as
applicable, described in Exhibit B as Loan Documents, together with those
documents described in Exhibit B as Other Related Documents.

 

  2.4 EFFECTIVE DATE. The date of the Loan Documents is for reference purposes
only. The effective date of delivery and transfer to Lender of the security
under the Loan Documents and of Borrower’s and Lender’s obligations under the
Loan Documents shall be the Effective Date.

 

  2.5 MATURITY DATE. The maturity date of the Loan shall be the Maturity Date,
at which time all sums due and owing under this Agreement and the other Loan
Documents shall be repaid in full. All payments due to Lender under this
Agreement, whether at the Maturity Date or otherwise, shall be paid in
immediately available funds.

 

  2.6 CREDIT FOR PRINCIPAL PAYMENTS. Any payment made upon the outstanding
principal balance of the Loan shall be credited as of the Business Day received,
provided such payment is received by Lender no later than 11:00 a.m. (Pacific
Standard Time or Pacific Daylight Time, as applicable) and constitutes
immediately available funds. Any principal payment received after said time or
which does not constitute immediately available funds shall be credited upon
such funds having become unconditionally and immediately available to Lender.

 

  2.7 FULL REPAYMENT AND RECONVEYANCE.

 

  (a)

Upon receipt of all sums owing and outstanding under the Loan Documents, Lender
shall issue a full reconveyance of the Property and Improvements from the lien
of the Deed of Trust; provided, however, that all of the following conditions
shall be satisfied at the time of, and with respect to, such reconveyance:
(i) Lender shall have received all escrow, closing and recording costs, the
costs of preparing and delivering such reconveyance and any sums then due and
payable under the Loan Documents; and (ii) Lender shall have received a written
release satisfactory to Lender of any set aside letter, letter of credit or
other form of undertaking which Lender has issued to any surety, governmental
agency or any other party in connection

 

5



--------------------------------------------------------------------------------

 

with the Loan and/or the Property and Improvements. Lender’s obligation to make
further disbursements under the Loan shall terminate as to any portion of the
Loan undisbursed as of the date of issuance of such full release or
reconveyance, and any commitment of Lender to lend any undisbursed portion of
the Loan shall be cancelled.

 

  (b) Notwithstanding anything to the contrary, Borrower may not prepay the
Loan, in whole or in part, prior to the second anniversary of the Effective
Date, except in connection with (i) an arms’ length sale of all of the Property
and Improvements to a bona-fide third party purchaser or (ii) an arms’ length
sale of the B-1 Building to a bona-fide third party purchaser, as contemplated
by Section 2.8 below.

 

  2.8 PARTIAL RECONVEYANCE OF B-1 BUILDING. At any time prior to the Maturity
Date of the Loan, Lender shall, at Borrower’s request, issue a partial
reconveyance of the B-1 Building from the lien of the Deed of Trust in
connection with the sale by Borrower of the B-1 Building to a third-party
pursuant to a bona-fide, arms’ length transaction; provided, however, that at
the time of such partial reconveyance all of the following conditions shall be
satisfied:

 

  (a) No Default shall exist under the Loan Documents, or would exist with
notice or passage of time, or both;

 

  (b) Lender shall have received any and all sums then due and owing under the
Loan Documents together with all escrow, closing and recording costs, the costs
of preparing and delivering such partial reconveyance and the cost of any title
insurance endorsements reasonably required by Lender, including, without
limitation, an endorsement pursuant to Procedural Rule P-9(b)(3) of the Basic
Manual of Rules, Rates and Forms for the writing of Title Insurance in the State
of Texas;

 

  (c) Lender shall have received evidence satisfactory to Lender that: (i) the
portion of the Property and Improvements to be reconveyed and the portion of the
Property and Improvements which shall remain encumbered by the Deed of Trust are
each legal parcels lawfully created in compliance with all subdivision laws and
ordinances and, at Borrower’s sole cost, Lender shall have received any title
insurance endorsements to that effect reasonably requested by Lender; and
(ii) the portion of the Property and Improvements which shall remain encumbered
by the Deed of Trust have the benefit of all utilities, easements, public and/or
private streets, covenants, conditions and restrictions as may be necessary, in
Lender’s sole opinion, for the use and occupancy of such Property and
Improvements;

 

  (d) Borrower shall have paid to Lender the B-1 Building Release Price, which
amount shall be applied to reduce the outstanding principal balance of the Loan;

 

  (e) Lender shall have received a written release satisfactory to Lender of any
set aside letter, letter of credit or other form of undertaking which Lender has
issued to any surety, governmental agency or any other party in connection with
the Loan and/or the Property and Improvements; and

 

  (f) Lender shall have received evidence satisfactory to Lender that any tax,
bond or assessment, which constitutes a lien against the Property and
Improvements has been properly allocated between the portion of the Property and
Improvements to be reconveyed and the portion of the Property and Improvements
which shall remain encumbered by the Deed of Trust.

Concurrently with the release of the B-1 Building from the lien of the Deed of
Trust, the B-1 Sublimit shall be permanently cancelled. Neither the acceptance
of any payment nor the issuance of any partial reconveyance by Lender shall
affect Borrower’s obligation to repay all amounts owing under the Loan Documents
or under the lien of the Deed of Trust on the remainder of the Property and
Improvements which is not reconveyed.

 

  2.9 FIRST OPTION TO EXTEND. Borrower shall have the option to extend the term
of the Loan from the Original Maturity Date to the First Extended Maturity Date,
upon satisfaction of each of the following conditions precedent:

 

  (a) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the First Option to Extend not more than ninety (90) days but not less
than thirty (30) days prior to the Original Maturity Date; and

 

6



--------------------------------------------------------------------------------

  (b) As of the date of Borrower’s delivery of notice of request to exercise the
First Option to Extend, and as of the Original Maturity Date, no Default shall
have occurred and be continuing, and no event or condition which, with the
giving of notice or the passage of time or both, would constitute a Default
shall have occurred and be continuing, and Borrower shall so certify in writing;
and

 

  (c) Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the First Option to Extend and shall deliver to
Lender, at Borrower’s sole cost and expense, such title insurance endorsements
reasonably required by Lender; and

 

  (d) There shall have occurred no material adverse change, as reasonably
determined by Lender, in the financial condition of Borrower, any Guarantor, or
any Indemnitor from that which existed as of the later of: (A) the Effective
Date; or (B) the date upon which the financial condition of such party was first
represented to Lender; and

 

  (e) On or before the Original Maturity Date, Borrower shall pay to Lender an
extension fee in the amount of one-fifth of one percent (0.20%) of the total
commitment amount of the Loan (whether disbursed or undisbursed), as determined
on the Original Maturity Date; and

 

  (f) At Lender’s option, Lender shall have received a written appraisal dated
within ninety (90) days of the Original Maturity Date and prepared in
conformance with the requirements of the Comptroller of the Currency confirming
to the satisfaction of Lender that the outstanding principal amount of the Loan
as a percentage of the “as-is” value of the portion of the Property and
Improvements then remaining encumbered by the Deed of Trust (after adjustment
for senior liens and regular and special tax assessments) as of the Original
Maturity Date does not exceed the Loan-to-Value Percentage; provided, however,
if such “as-is” value is not adequate to meet the required Loan-to-Value
Percentage, then Borrower shall have the right to pay down the outstanding
principal balance of the B-2/B-3 Sublimit such that said Loan-to-Value
Percentage may be met. Any amounts repaid may not be reborrowed; and

 

  (g) At Lender’s option, Lender shall have received a written appraisal dated
within ninety (90) days of the Original Maturity Date and prepared in
conformance with the requirements of the Comptroller of the Currency confirming
to the satisfaction of Lender that the commitment amount of the Loan as a
percentage of the “as-stabilized” value of the portion of the Property and
Improvements then remaining encumbered by the Deed of Trust (after adjustment
for senior liens and regular and special tax assessments) as of the Original
Maturity Date does not exceed the Loan-to-Value Percentage; provided, however,
if such “as-stabilized” value is not adequate to meet the required Loan-to-Value
Percentage, then Borrower shall have the right to pay down the outstanding
principal balance of the B-2/B-3 Sublimit such that said Loan-to-Value
Percentage may be met. Any amounts repaid may not be reborrowed;

 

  (h) The Debt Yield shall be not less than eleven percent (11%); provided,
however, that Borrower shall have the right to repay a portion of the
outstanding principal balance of the B-2/B-3 Sublimit in order to satisfy the
foregoing condition. For purposes of calculating the Debt Yield, the “Reference
Date” shall be June 30, 2013; and

 

  (i) If Borrower has commenced construction of the Renovation Improvements, the
sum of the undisbursed proceeds of the Loan, plus Borrower’s Funds on deposit in
the Borrower’s Funds Account, plus any Borrower’s Retained Funds shall be
sufficient to pay all costs to achieve Stabilization of the B-1 Building.

Except as modified by this First Option to Extend, the terms and conditions of
this Agreement and the other Loan Documents as modified and approved by Lender
shall remain unmodified and in full force and effect; provided that, upon
written notice to Borrower, Lender may, in its sole and absolute discretion,
require Borrower to commence amortization of principal under the Loan on a
monthly basis, with such payments of principal to be paid on each date on which
payment of interest is due in an amount sufficient to repay in full the then
commitment amount of the Loan assuming, for purposes of calculating such monthly
amortization, (i) an amortization period of thirty (30) years, (ii) a rate of
interest equal to five and one-half percent (5.5%), and (iii) equal monthly
payments of principal and interest.

 

7



--------------------------------------------------------------------------------

  2.10 SECOND OPTION TO EXTEND. If Borrower shall have exercised the First
Option to Extend and the Original Maturity Date of the Note shall have been
extended in accordance with the terms and provisions of this Agreement, Borrower
shall have the option to further extend the term of the Loan to the Second
Extended Maturity Date, upon satisfaction of each of the following conditions
precedent:

 

  (a) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the Second Option to Extend not more than ninety (90) days but not less
than thirty (30) days prior to the First Extended Maturity Date; and

 

  (b) As of the date of Borrower’s delivery of notice of request to exercise the
Second Option to Extend, and as of the First Extended Maturity Date, no Default
shall have occurred and be continuing, and no event or condition which, with the
giving of notice or the passage of time or both, would constitute a Default
shall have occurred and be continuing, and Borrower shall so certify in writing;
and

 

  (c) Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the Second Option to Extend and shall deliver to
Lender, at Borrower’s sole cost and expense, such title insurance endorsements
reasonably required by Lender; and

 

  (d) There shall have occurred no material adverse change, as reasonably
determined by Lender, in the financial condition of Borrower, any Guarantor, or
any Indemnitor from that which existed as of the later of: (A) the Effective
Date; or (B) the date upon which the financial condition of such party was first
represented to Lender; and

 

  (e) On or before the First Extended Maturity Date, Borrower shall pay to
Lender an extension fee in the amount of one-fifth of one percent (0.20%) of the
total commitment amount of the Loan (whether disbursed or undisbursed), as
determined on the First Extended Maturity Date; and

 

  (f) If Borrower has commenced construction of the Renovation Improvements, the
sum of the undisbursed proceeds of the Loan, plus Borrower’s Funds on deposit in
the Borrower’s Funds Account, plus any Borrower’s Retained Funds shall be
sufficient to pay all costs to achieve Stabilization of the B-1Building; and

 

  (g) The Debt Yield shall be not less than eleven percent (11%); provided,
however, that Borrower shall have the right to repay a portion of the
outstanding principal balance of the B-2/B-3 Sublimit in order to satisfy the
foregoing condition. For purposes of calculating the Debt Yield, the “Reference
Date” shall be June 30, 2014.

Except as modified by this Second Option to Extend, the terms and conditions of
this Agreement and the other Loan Documents as modified and approved by Lender
shall remain unmodified and in full force and effect; provided that, upon
written notice to Borrower, Lender may, in its sole and absolute discretion,
require Borrower to commence amortization of principal under the Loan on a
monthly basis, with such payments of principal to be paid on each date on which
payment of interest is due in an amount sufficient to repay in full the then
outstanding principal balance of the Loan assuming, for purposes of calculating
such monthly amortization, (i) an amortization period of thirty (30) years,
(ii) a rate of interest equal to five and one-half percent (5.5%), and
(iii) equal monthly payments of principal and interest. Notwithstanding anything
to the contrary, if Lender required Borrower to commence amortization payments
in connection with the First Option to Extend, then the foregoing shall not be
applicable; provided, Lender may require Borrower to continue making
amortization payments, in the amounts and on the dates, required in connection
with the First Option to Extend.

 

  2.11 BILL LEAD DATE REQUEST. By written notice to Lender, Borrower may request
to receive monthly billings on a date (the “Bill Lead Date”) that is prior to
the first day of the month. Lender will submit to Borrower monthly billings,
which will consist of actual interest and principal due through the Bill Lead
Date plus projected interest and principal due through the balance of the month.
Any necessary adjustments in the applicable interest rate and/or principal
payments due or made between a Bill Lead Date and the end of the month will be
reflected as an additional charge (or credit) in the billing for the next
following month. Neither the failure of Lender to submit a Bill Lead Date
billing nor any error in any such billing will excuse Borrower’s obligation to
make full payment of all amounts due under this Agreement. In its sole
discretion, Lender may cancel or modify the terms of such request which
cancellation or modification will be effective upon written notification to
Borrower. Should Borrower request a Bill Lead Date, Lender shall not be required
to prepare a month end invoice.

 

8



--------------------------------------------------------------------------------

ARTICLE 3

DISBURSEMENT

 

  3.1 INITIAL DISBURSEMENT. On or before the Effective Date, subject to the
conditions set forth in Section 3.4(a), Lender shall disburse $37,000,000 of the
B-2/B-3 Sublimit (the “Initial Disbursement”) for the benefit of Borrower for
the purpose of refinancing a portion of the indebtedness secured by the Property
and Improvements. Such funds shall be wired to Commonwealth Land Title Insurance
Company, Order No. 1045000480, in accordance with the wire instructions provided
in the Transfer Authorizer Designation, in the form attached hereto, as executed
and delivered to Lender.

 

  3.2 B-1 CARRY HOLDBACK DISBURSEMENTS. The portion of the B-2/B-3 Sublimit not
disbursed on the Effective Date, in an amount equal to $3,000,000 (the “B-1
Carry Holdback”), shall be retained by Lender and disbursed to Borrower, subject
to and in accordance with the terms of Exhibit D. All amounts remaining in the
B-1 Carry Holdback shall be disbursed to Borrower, subject to Lender’s receipt
of a request from Borrower for disbursement of such funds, within ten (10) days
of the earlier to occur of (a) Lender’s confirmation that (i) Borrower has
achieved executed leases for not less than 40% of the rentable square feet of
the B-1 Building and (ii) Net Operating Income from the Property is sufficient
to yield a Debt Yield of not less than eleven percent (11%), and (b) the release
of the B-1 Building from the lien of the Deed of Trust pursuant to Section 2.8.
For purposes of calculating the Debt Yield pursuant to clause (ii) in the
previous sentence, the outstanding principal amount of the Loan shall be deemed
to include the then balance of the B-1 Carry Holdback (i.e., the amount that
Borrower has requested be disbursed).

 

  3.3 B-1 SUBLIMIT DISBURSEMENTS. Subject to the conditions set forth in
Section 3.4(c), the B-1 Sublimit shall be disbursed to Borrower in accordance
with the terms and conditions of Exhibit D, for the purposes of (i) paying a
portion of the costs of construction of the Renovation Improvements, and
(ii) paying the costs of leasing space in the Improvements.

 

  3.4 CONDITIONS PRECEDENT. Lender’s obligation to make any disbursements shall
be subject at all times to satisfaction of each of the following conditions
precedent:

 

  (a) With respect to the Initial Disbursement:

 

  (i) There shall exist no Default, as defined in this Agreement, or Default as
defined in any of the other Loan Documents or in the Other Related Documents, or
event, omission or failure of condition which would constitute a Default after
notice or lapse of time, or both; and

 

  (ii) Lender shall have received all Loan Documents, other documents,
instruments, policies, and forms of evidence or other materials requested by
Lender under the terms of this Agreement or any of the other Loan Documents; and

 

  (iii) Lender shall have received and approved in form and substance
satisfactory to Lender: an environmental site assessment with respect to the
presence, if any, of Hazardous Materials on the Property and Improvements; and

 

  (iv) Lender shall have received the fully executed Cap Agreement; and

 

  (v) Lender shall have received estoppel certificates, each in form and
substance acceptable to Lender, from tenants occupying not less than
seventy-five percent (75%) of the square footage of the Improvements leased as
of the Effective Date; and

 

  (vi) Lender shall have received subordination, non-disturbance and attornment
agreements, each in form and substance acceptable to Lender, from each tenant
occupying more than 25,000 square feet of the Improvements as of the Effective
Date.

 

9



--------------------------------------------------------------------------------

  (b) With respect to the B-1 Carry Holdback Disbursements:

 

  (i) There shall exist no Default, as defined in this Agreement, or Default as
defined in any of the other Loan Documents or in the Other Related Documents, or
event, omission or failure of condition which would constitute a Default after
notice or lapse of time, or both.

 

  (c) With respect to the B-1 Sublimit Disbursements:

 

  (i) There shall exist no Default, as defined in this Agreement, or Default as
defined in any of the other Loan Documents or in the Other Related Documents, or
event, omission or failure of condition which would constitute a Default after
notice or lapse of time, or both; and

 

  (ii) Any undisbursed Loan funds shall be at all times equal to or greater than
the amount which Lender from time to time reasonably determines necessary to:
(i) pay all costs to achieve Stabilization of the B-1 Building in accordance
with the Loan Documents; and (ii) enable Borrower to perform and satisfy all of
the covenants of Borrower contained in the Loan Documents. If Lender determines
at any time that the undisbursed Loan funds, together with any funds on deposit
in the Borrower’s Funds Account are insufficient for said purposes, then if and
to the extent the deficiency relates to the costs of tenant improvement
allowances or leasing commissions, or any combination thereof, Borrower shall be
required to deposit the amount of such deficiency in the Borrower’s Funds
Account within ten (10) days of Lender’s written demand. Notwithstanding the
foregoing, Borrower shall have no obligation to deposit funds into the
Borrower’s Funds Account until the deficiency referenced above exceeds
$1,000,000, in the aggregate, and Borrower shall only be required to deposit
into the Borrower’s Funds Account the amount which exceeds $1,000,000, in the
aggregate. The amount of funds (up to $1,000,000) not deposited into the
Borrower’s Funds Account in accordance with the foregoing shall be referred to
herein as the “Borrower’s Retained Funds”; and

 

  (iii) Borrower shall have expended, in connection with the B-1 Building, not
less than the greater of (i) $5,000,000 and (ii) twenty-five percent (25%) of
all budgeted costs to achieve Stabilization of the B-1 Building, as reasonably
determined by Lender; and

 

  (iv) If requested by Lender, Lender shall have received an endorsement
pursuant to Procedural Rule P-9(b)(3) of the Basic Manual of Rules, Rates and
Forms for the writing of Title Insurance in the State of Texas; and

 

  (v) With respect to any disbursement to pay costs of construction of the
Renovation Improvements, Lender shall have received and approved in form and
substance reasonably satisfactory to Lender, (i) two sets of the Plans and
Specifications, certified as complete by the Architect, together with evidence
of all necessary or appropriate approvals of governmental agencies; (ii) copies
of all agreements which are material to completion of the Renovation
Improvements; (iii) copies of all building permits and similar permits,
licenses, approvals, development agreements and other authorizations of
governmental agencies required in connection with the construction of the
Renovation Improvements; and (iv) copies of any initial study, negative
declaration, mitigated negative declaration, environmental impact report, notice
of determination or notice of exemption prepared, adopted, certified or filed by
or with any governmental agency in connection with the Renovation Improvements;
and

 

  (vi) Lender shall have received the Completion Guaranty, duly executed by
TPG/CalSTRS, LLC, as Guarantor, in the form attached hereto as Exhibit I.

 

  3.5 PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION. The proceeds of the
Loan and Borrower’s Funds, when qualified for disbursement, shall be disbursed
to or for the benefit or account of Borrower under the terms of this Agreement;
provided, however, that any direct disbursements from the Loan which are made by
means of wire transfer shall be subject to the provisions of Section 3.8, and
any funds transfer agreement which is identified in Exhibit B hereto.
Disbursements hereunder may be made by Lender upon the written request of Todd
Merkle, Diana Laing, Robert Morgan and Frank Zazzera, who have been authorized
by Borrower to request such disbursements, until such time as written notice of
Borrower’s revocation of such authority is received by Lender at the address
shown in Exhibit D.

 

10



--------------------------------------------------------------------------------

  3.6 BORROWER’S FUNDS ACCOUNT, PLEDGE AND ASSIGNMENT.

 

  (a) Except as otherwise provided in this Agreement, all of the Borrower’s
Funds which are deposited with Lender by Borrower pursuant to
Section 3.4(c)(ii), or any other provision of the Loan Documents, shall be
placed in the Borrower’s Funds Account with, and controlled by, Lender for
disbursement under this Agreement. As additional security for Borrower’s
performance under the Loan Documents, Borrower hereby irrevocably pledges and
assigns to Lender all monies at any time deposited in the Borrower’s Funds
Account.

 

  (b) If Lender determines at any time that the sum of (i) undisbursed Loan
proceeds, (ii) Borrower’s Retained Funds and (iii) Borrower’s Funds on deposit
in the Borrower’s Funds Account exceeds the amount necessary to achieve
Stabilization of the B-1 Building, Lender shall return such excess Borrower
Funds to Borrower within ten (10) days after Borrower’s request therefor.

 

  3.7 SUBSEQUENT DISBURSEMENTS. Subject to the conditions set forth in
Section 3.4, the proceeds of the Loan and Borrower’s Funds not disbursed
pursuant to Section 3.1 shall be disbursed in accordance with the terms and
conditions of Exhibit D. Disbursements made after the deposit of Borrower’s
Funds shall be made first from the Borrower’s Funds Account until depleted and
no proceeds of the Loan shall be disbursed by Lender until the amount of
Borrower’s Retained Funds is reduced to $0. All disbursements shall be held by
Borrower in trust and applied by Borrower solely for the purposes for which the
funds have been disbursed. Lender has no obligation to monitor or determine
Borrower’s use or application of the disbursements.

 

  3.8 FUNDS TRANSFER DISBURSEMENTS. Borrower hereby authorizes Lender to
disburse the proceeds of any Loan(s) made by Lender or its affiliate pursuant to
the Loan Documents as requested by an authorized representative of the Borrower
to any of the accounts designated in that certain Transfer Authorizer
Designation in the form of Exhibit E attached hereto, executed by Borrower in
connection with this Agreement. Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by Borrower; or, (ii) made in Borrower’s
name and accepted by Lender in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrower. Borrower further
agrees and acknowledges that Lender may rely solely on any bank routing number
or identifying bank account number or name provided by Borrower to effect a wire
or funds transfer even if the information provided by Borrower identifies a
different bank or account holder than named by the Borrower. Lender is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower. If Lender takes any actions in an attempt to
detect errors in the transmission or content of transfer or requests or takes
any actions in an attempt to detect unauthorized funds transfer requests,
Borrower agrees that no matter how many times Lender takes these actions Lender
will not in any situation be liable for failing to take or correctly perform
these actions in the future and such actions shall not become any part of the
transfer disbursement procedures authorized under this provision, the Loan
Documents, or any agreement between Lender and Borrower. Borrower agrees to
notify Lender of any errors in the transfer of any funds or of any unauthorized
or improperly authorized transfer requests within 14 days after Lender’s
confirmation to Borrower of such transfer. Lender will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. Lender may delay or refuse to accept a funds transfer request if the
transfer would: (i) violate the terms of this authorization (ii) require use of
a bank unacceptable to Lender or prohibited by government authority; (iii) cause
Lender to violate any Federal Reserve or other regulatory risk control program
or guideline, or (iv) otherwise cause Lender to violate any applicable law or
regulation. Lender shall not be liable to Borrower or any other parties for
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s transfers
may be made or information received or transmitted, and no such entity shall be
deemed an agent of the Lender, (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Lender’s control, or (iii) any special,
consequential, indirect or punitive damages, whether or not (a) any claim for
these damages is based on tort or contract or (b) Lender or Borrower knew or
should have known the likelihood of these damages in any situation. Lender makes
no representations or warranties other than those expressly made in this
Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE 4

CONSTRUCTION

 

  4.1 RENOVATION IMPROVEMENTS. Borrower shall have the right, but not the
obligation, to construct the Renovation Improvements. In the event Borrower
elects to construct the Renovation Improvements, this Article 4 shall govern the
construction of the Renovation Improvements. In the event Borrower does not
construct the Renovation Improvement, this Article 4 shall have no force or
effect.

 

  4.2 CONSTRUCTION AGREEMENT. Borrower shall not enter into any Construction
Agreement without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, it shall not be deemed
unreasonable for Lender to condition its approval of a Construction Contract on
completion of construction being required by the terms of such agreement within
a reasonable period of time. As a condition to approval of any such Construction
Agreement, Lender may require that Borrower assign its rights under such
agreement to Lender as security for Borrower’s obligations under this Agreement
and the other Loan Documents. Any such assignment shall be on the form of
Assignment of Construction Agreement attached hereto as Exhibit F, and shall be
consented to by the applicable Contractor, including any modifications to such
form reasonably requested by such Contractor and consented to by Lender.
Borrower shall require each Contractor to perform in accordance with the terms
of the applicable Construction Agreement and shall not materially amend, modify
or alter the responsibilities of any Contractor under any Construction Agreement
without Lender’s prior written consent.

 

  4.3 ARCHITECT’S AGREEMENT. Borrower shall not enter into any Architect’s
Agreement without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. As a condition to approval of any
such Architect’s Agreement, Lender may require that Borrower assign its rights
under such agreement to Lender as security for Borrower’s obligations under this
Agreement and the other Loan Documents. Any such assignment shall be on the form
of Assignment of Architect’s Agreement attached hereto as Exhibit G, and shall
be consented to by the applicable Architect, including any modifications to such
form reasonably requested by such Architect and consented to by Lender. Borrower
shall require each Architect to perform in accordance with the terms of the
applicable Architect’s Agreement and shall not materially amend, modify or alter
the responsibilities of any Architect under any Architect’s Agreement without
Lender’s prior written consent.

 

  4.4 PLANS AND SPECIFICATIONS.

 

  (a) Prior to commencement of construction of the Renovation Improvements to be
constructed after the Effective Date, Borrower shall deliver the Plans and
Specifications to Lender for its review and approval, which approval shall not
be unreasonably withheld, conditioned or delayed.

 

  (b) Except as otherwise provided in this Agreement, Borrower shall not make
any changes in the Plans and Specifications approved by Lender without Lender’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, if such change: (i) constitutes a material change in the
building material or equipment specifications, or in the architectural or
structural design, value or quality of any of the Renovation Improvements;
(ii) would result in an increase of construction costs in excess of $100,000 for
any single change after all such changes exceed $200,000, or in excess of
$600,000 for all such changes; or (iii) would affect the structural integrity,
quality of building materials, or overall efficiency of operating systems of the
Renovation Improvements. Without limiting the above, Lender agrees that Borrower
may make minor changes in the Plans and Specifications, as well as changes
required by governmental authorities, without Lender’s prior written consent,
provided that such changes do not violate any of the conditions specified
herein. Borrower shall at all times maintain, for inspection by Lender, a full
set of working drawings of the Renovation Improvements, which drawings may be
maintained at the general Contractor’s job site office.

 

  (c)

Borrower shall submit any proposed change in the Plans and Specifications to
Lender at least ten (10) days prior to the commencement of construction relating
to such proposed change. Requests for any change which requires consent shall be
accompanied by working drawings and a written description of the proposed
change, submitted on a change order form acceptable to Lender, signed by
Borrower and, if required by Lender, also by the Architect and the Contractor.
At its option, Lender may require Borrower to provide: (i) evidence reasonably
satisfactory to Lender of the cost and time necessary to complete the

 

12



--------------------------------------------------------------------------------

 

proposed change; (ii) subject to the terms of Section 3.4(c)(ii), a deposit in
the amount of any increased costs into the Borrower’s Funds Account and (ii) a
complete set of “as built” Plans and Specifications for the completed Renovation
Improvements.

 

  (d) Upon completion of the Renovation Improvements, Borrower shall deliver to
Lender within ten (10) days a set of final Plans and Specifications.

 

  4.5 CONTRACTOR/CONSTRUCTION INFORMATION. Within ten (10) days of Lender’s
written request, Borrower shall deliver to Lender from time to time in a form
reasonably acceptable to Lender: (a) a list detailing the name, address and
phone number of each contractor, subcontractor and material supplier to be
employed or used for construction of the Renovation Improvements together with
the dollar amount, including changes, if any, of each contract and subcontract,
and the portion thereof, if any, paid through the date of such list; (b) copies
of each contract and subcontract identified in such list, including any changes
thereto; (c) a cost breakdown of the projected total cost of constructing the
Renovation Improvements, and that portion, if any, of each cost item which has
been incurred; and (d) a construction progress schedule detailing the progress
of construction and the projected sequencing and completion time for uncompleted
work, all as of the date of such schedule.

Borrower agrees that Lender may disapprove any contractor, subcontractor or
material supplier which, in Lender’s good faith determination, is deemed
financially or otherwise unqualified; provided, however, that Lender shall not
unreasonably disapprove any contractor, subcontractor or material supplier for
which Borrower has obtained contractor default insurance; and further provided,
however, that the absence of any such disapproval shall not constitute a
warranty or representation of qualification by Lender. Lender may contact any
such contractor, subcontractor or material supplier to discuss the course of
construction, upon Lender’s request Borrower shall coordinate a meeting among
Borrower, Lender and such contractor, subcontractor or material supplier for
such purpose.

 

  4.6 PROHIBITED CONTRACTS. Without Lender’s prior written consent, which shall
not be unreasonably withheld, conditioned or delayed, Borrower shall not
contract for any materials, furnishings, equipment, fixtures or other parts or
components of the Renovation Improvements, if any third party shall retain any
ownership interest (other than lien rights created by operation of law) in such
items after their delivery to the Property and Improvements. Borrower shall have
five (5) days to effect the removal of any such retained interest.

 

  4.7 LIENS AND STOP NOTICES. If a lien affidavit is recorded or a notice of
claim for unpaid work, materials or specially fabricated items or a notice of a
contractual retainage claim is given to the Borrower or Contractor which affects
the Property or Improvements, Borrower shall, within twenty (20) Business Days
of such recording or receipt of such notice or within five (5) calendar days of
Lender’s demand, whichever occurs first: (a) pay and discharge the lien claim;
(b) effect the release thereof by recording or delivering to Lender a surety
bond in sufficient form and amount; or (c) provide Lender with notice that it
contests such claim and demonstrate efforts to resolve such claim, provided that
if such claim is not resolved within twenty (20) Business Days of the date of
such notice, Borrower shall provide Lender with other assurances as Lender may,
in its reasonable discretion, deem to be satisfactory for the payment of such
lien claim and for the full and continuous protection of Lender from the effect
of such lien claim, and Lender shall have no obligation to make any further
disbursements of the B-1 Sublimit during such twenty (20) Business Day period.

 

  4.8 CONSTRUCTION RESPONSIBILITIES. Borrower shall construct the Renovation
Improvements in a workmanlike manner according to the Plans and Specifications.
Borrower shall comply with all applicable laws, ordinances, rules, regulations,
building restrictions, recorded covenants and restrictions, and requirements of
all regulatory authorities having jurisdiction over the Property or Renovation
Improvements. Borrower shall be solely responsible for all aspects of Borrower’s
business and conduct in connection with the Property and Renovation
Improvements, including, without limitation, for the quality and suitability of
the Plans and Specifications and their compliance with all governmental
requirements, the supervision of the work of construction, the qualifications,
financial condition and performance of all architects, engineers, contractors,
material suppliers, consultants and property managers, and the accuracy of all
applications for payment and the proper application of all disbursements. Lender
is not obligated to supervise, inspect or inform Borrower or any third party of
any aspect of the construction of the Renovation Improvements or any other
matter referred to above.

 

13



--------------------------------------------------------------------------------

  4.9 ASSESSMENTS AND COMMUNITY FACILITIES DISTRICTS. Without Lender’s prior
written consent, Borrower shall not cause or suffer to become effective or
otherwise consent to the formation of any assessment district or community
facilities district which includes all or any part of the Property and
Improvements. Nor shall Borrower cause or otherwise consent to the levying of
special taxes or assessments against the Property and Improvements by any such
assessment district or community facilities district.

 

  4.10 DELAY. Borrower shall promptly notify Lender in writing of any event
causing material delay or interruption of construction, or the timely completion
of construction. The notice shall specify the particular work delayed, and the
cause and period of each delay.

 

  4.11 CONSENT PROCESS. Borrower acknowledges that any Lender’s consent required
pursuant to this Article 4 may result in delays in construction and hereby
consents to any such delays; provided, however, that if Lender has not consented
or denied approval to any submission within ten (10) calendar days, Borrower
shall provide written notice to Lender, and Lender shall have an additional
period of five (5) Business Days to respond to such submission. If Lender fails
to consent or deny to such submission within the additional five (5) Business
Day period, Lender shall be deemed to have consented to such submission.
Notwithstanding the foregoing, if Lender responds in writing to Borrower at any
time within the ten (10) calendar day or five (5) Business Day periods
previously described with an estimated timeframe for Lender’s delivery of its
response to the submission (“Lender’s Estimated Response Time”), Lender shall
not be deemed to have consented to such submission if Lender fails to consent or
deny the submission with the time periods described above. In the event Lender’s
Estimated Response Time, exceeds fifteen Business Days (15), each day of
Lender’s Estimated Response Time that exceeds fifteen (15) Business Days shall
be added to the completion date as force majeure.

 

  4.12 INSPECTIONS. Lender shall have the right to enter upon the Property at
all reasonable times on a minimum forty-eight (48) hours notice to inspect the
Renovation Improvements and the construction work to verify information
disclosed or required pursuant to this Agreement. Any inspection or review of
the Renovation Improvements by Lender is solely to determine whether Borrower is
properly discharging its obligations to Lender and may not be relied upon by
Borrower or by any third party as a representation or warranty of compliance
with this Agreement or any other agreement. Lender owes no duty of care to
Borrower or any third party to protect against, or to inform Borrower or any
third party of, any negligent, faulty, inadequate or defective design or
construction of the Renovation Improvements as determined by Lender. If
specifically requested by Borrower within twenty-four (24) hours after its
receipt of an inspection notice from Lender, Borrower shall have the right to
approve, with respect to any third-party contractor performing an inspection on
Lender’s behalf: (i) the personal injury, property, automobile (to the extent
such contractor drives onto the Property), and, to the extent such contractor is
performing inspections pursuant to Section 7.3 hereof, pollution liability,
insurance of such third party inspecting contractor, (ii) the certificates of
insurance and endorsements evidencing such insurance requirements, and (iii) the
manner and the verbiage by which Borrower is listed as an additional insured on
such third party inspecting contractor’s insurance. Borrower shall thereafter
monitor such third party inspecting contractor’s compliance with the insurance
requirements approved by Borrower as described above, and if such insurance does
not thereafter satisfy the original insurance requirements approved by Borrower
or any approved modifications thereto, Borrower may prevent the third party
inspecting contractor from performing such inspections on the Property.
Borrower’s approval of the matters described in this Section 4.12 shall not be
unreasonably withheld, conditioned or delayed, and Borrower acknowledges that
its failure to approve or confirm the insurance requirements relating to
Lender’s third party inspecting contractor could result in delays in the funding
of disbursements of the B-1 Sublimit.

 

  4.13 BONDS. Within thirty (30) calendar days of Lender’s written request,
Borrower shall either, at Borrower’s option (i) deliver to Lender dual obligee
performance and labor and material payment bonds in form, substance and amount
acceptable to Lender, or (ii) require the general Contractor to procure a
subguard insurance program on all subcontractor contracts in excess of $100,000.
If requested by Lender, Borrower shall record said bond, the Plans and
Specifications and the applicable Construction Agreement, if any, in the Office
of the County Recorder of the County where the Property and Improvements are
located.

 

14



--------------------------------------------------------------------------------

ARTICLE 5

INSURANCE

Borrower shall, while any obligation of Borrower or any Guarantor under any Loan
Document remains outstanding, maintain at Borrower’s sole expense, the following
policies of insurance in form and substance reasonably satisfactory to Lender.
Capitalized terms used in this Article shall have the same meaning as such terms
are commonly and presently defined in the insurance industry.

 

  5.1 TITLE INSURANCE. The Title Policy, together with any endorsements which
Lender may require, insuring Lender, in the principal amount of the Loan, of the
validity and the priority of the lien of the Deed of Trust upon the Property and
Improvements, subject only to matters approved by Lender in writing. During the
term of the Loan, Borrower shall deliver to Lender, within ten (10) days of
Lender’s written request, such other endorsements to the Title Policy as Lender
may reasonably require with respect to the Property.

 

  5.2 PROPERTY INSURANCE. A Builders All Risk/Special Form Completed Value
(Non-Reporting Form) Hazard Insurance policy, including without limitation,
theft coverage and such other coverages and endorsements as Lender may require,
insuring Lender against damage to the Property and Improvements in an amount not
less than 100% of the full replacement cost at the time of completion of the
Improvements. Such coverage should adequately insure any and all Loan
collateral, whether such collateral is onsite, stored offsite or otherwise.
Lender shall be named on the policy as Mortgagee and named under a Lender’s Loss
Payable Endorsement (form #438BFU or equivalent).

 

  5.3 FLOOD HAZARD INSURANCE. A policy of flood insurance, as required by
applicable governmental regulations, or as deemed necessary by Lender, in an
amount required by Lender, but in no event less than the amount sufficient to
meet the requirements of applicable law and governmental regulation.

 

  5.4 LIABILITY INSURANCE. A policy of Commercial General Liability insurance on
an occurrence basis, with coverages and limits as required by Lender, insuring
against liability for injury and/or death to any person and/or damage to any
property occurring on the Property and/or in the Improvements. During the period
of any construction, Borrower may cause its contractors and/or subcontractors to
maintain in full force and effect any or all of the liability insurance required
hereunder. Lender may require that Borrower be named as an additional insured on
any such policy. Whether Borrower employs a general contractor or performs as
owner-builder, Lender may require that coverage include statutory workers’
compensation insurance.

 

  5.5 OTHER COVERAGE. Borrower shall provide to Lender evidence of such other
reasonable insurance in such reasonable amounts as Lender may from time to time
request against such other insurable hazards which at the time are commonly
insured against for property similar to the subject Property located in or
around the region in which the subject Property is located. Such coverage
requirements may include but are not limited to coverage for earthquake, acts of
terrorism, business income, delayed business income, rental loss, sink hole,
soft costs, tenant improvement or environmental.

 

  5.6 GENERAL. Borrower shall provide to Lender insurance certificates or other
evidence of coverage in form reasonably acceptable to Lender, with coverage
amounts, deductibles, limits and retentions as reasonably required by Lender.
All insurance policies shall provide that the coverage shall not be cancelable
or materially changed without 10 days prior written notice to Lender of any
cancellation for nonpayment of premiums, and not less than 30 days prior written
notice to Lender of any other cancellation or any modification (including a
reduction in coverage). Lender shall be named under a Lender’s Loss Payable
Endorsement (form #438BFU or equivalent) on all insurance policies which
Borrower actually maintains with respect to the Property and Improvements. All
insurance policies shall be issued and maintained by insurers approved to do
business in the state in which the Property is located and must have an A.M.
Best Company financial rating and policyholder surplus reasonably acceptable to
Lender.

 

15



--------------------------------------------------------------------------------

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

As a material inducement to Lender’s entry into this Agreement, Borrower
represents and warrants to Lender as of the Effective Date and continuing
thereafter that:

 

  6.1 AUTHORITY/ENFORCEABILITY. Borrower is in compliance with all laws and
regulations applicable to its organization, existence and transaction of
business and has all necessary rights and powers to own, develop and operate the
Property and Improvements as contemplated by the Loan Documents.

 

  6.2 BINDING OBLIGATIONS. Borrower is authorized to execute, deliver and
perform its obligations under the Loan Documents, and such obligations shall be
valid and binding obligations of Borrower.

 

  6.3 FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has delivered to Lender
all formation and organizational documents of Borrower, of the partners, joint
venturers or members of Borrower, if any, and of all Guarantors of the Loan, if
any, and all such formation and organizational documents remain in full force
and effect and have not been amended or modified since they were delivered to
Lender. Borrower shall immediately provide Lender with copies of any amendments
or modifications of the formation or organizational documents.

 

  6.4 NO VIOLATION. Borrower’s execution, delivery, and performance under the
Loan Documents do not: (a) require any consent or approval not heretofore
obtained under any partnership agreement, operating agreement, articles of
incorporation, bylaws or other document; (b) violate any governmental
requirement applicable to the Property and Improvements or any other statute,
law, regulation or ordinance or any order or ruling of any court or governmental
entity; (c) conflict with, or constitute a breach or default or permit the
acceleration of obligations under any agreement, contract, lease, or other
document by which the Borrower is or the Property and Improvements are bound or
regulated; or (d) violate any statute, law, regulation or ordinance, or any
order of any court or governmental entity.

 

  6.5 COMPLIANCE WITH LAWS; USE. Borrower has, and at all times shall have
obtained, all permits, licenses, exemptions, and approvals necessary to occupy,
operate and market and, prior to commencing construction, to construct, the
Property and Improvements, and shall maintain compliance with all governmental
requirements applicable to the Property and Improvements and all other
applicable statutes, laws, regulations and ordinances necessary for the
transaction of its business, and shall require its lessees or licensees to do
the same. The Property is a legal parcel lawfully created in full compliance
with all subdivision laws and ordinances, and is properly zoned for the stated
use of the Property as disclosed to Lender at the time of execution hereof.
Borrower shall not initiate or acquiesce to a zoning change of the Property
without prior notice to, and prior written consent from Lender. Furthermore,
Borrower shall not allow changes in the stated use of the Property from that
disclosed to Lender at the time of execution hereof without prior notice to, and
prior written consent from, Lender.

 

  6.6 LITIGATION. Except as disclosed to Lender in writing, there are no claims,
actions, suits, or proceedings pending, or to Borrower’s knowledge threatened,
against Borrower or affecting the Property or Improvements.

 

  6.7 FINANCIAL CONDITION. All financial statements and information heretofore
and hereafter delivered to Lender by Borrower, including, without limitation,
information relating to the financial condition of Borrower, the Property, the
Improvements, the partners, joint venturers or members of Borrower, and/or any
Guarantors, fairly and accurately represent the financial condition of the
subject thereof and have been prepared (except as noted therein) in accordance
with generally accepted accounting principles consistently applied.
Notwithstanding the use of generally accepted accounting principles, the
calculation of liabilities shall NOT include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount. Borrower
acknowledges and agrees that Lender may request and obtain additional
information from third parties regarding any of the above, including, without
limitation, credit reports.

 

  6.8 NO MATERIAL ADVERSE CHANGE. There has been no material adverse change in
the financial condition of Borrower and/or Guarantor since the dates of the
latest financial statements furnished to Lender and, except as otherwise
disclosed to Lender in writing, Borrower has not entered into any material
transaction which is not disclosed in such financial statements.

 

16



--------------------------------------------------------------------------------

  6.9 LOAN PROCEEDS AND ADEQUACY. The undisbursed Loan proceeds, together with
Borrower’s Retained Funds, Borrower’s Funds and all other sums, if any, to be
provided by Borrower as shown in Exhibit C, are sufficient to construct the
Renovation Improvements in accordance with the terms and conditions of this
Agreement.

 

  6.10 ACCURACY. All reports, documents, instruments, information and forms of
evidence delivered to Lender concerning the Loan or security for the Loan or
required by the Loan Documents are accurate, correct and sufficiently complete
to give Lender true and accurate knowledge of their subject matter, and do not
contain any misrepresentation or material omission.

 

  6.11 TAX LIABILITY. Borrower has filed all required federal, state, county and
municipal tax returns and has paid all taxes and assessments owed and payable,
and Borrower has no knowledge of any basis for any additional payment with
respect to any such taxes and assessments.

 

  6.12 UTILITIES. All utility services, including, without limitation, gas,
water, sewage, electrical and telephone, necessary for the development and
occupancy of the Property and Improvements are available at or within the
boundaries of the Property, or Borrower has taken all steps necessary to assure
that all such services will be available upon completion of the Renovation
Improvements.

 

  6.13 COMPLIANCE. Borrower is familiar with and in compliance with all
governmental requirements for the development of the Property and construction
of the Renovation Improvements and will conform to and comply with all
governmental requirements and the Plans and Specifications.

 

  6.14 AMERICANS WITH DISABILITIES ACT COMPLIANCE. The Improvements have been
designed and the Renovation Improvements shall be constructed and completed, and
thereafter maintained, in strict accordance and full compliance with all of the
requirements of the Americans with Disabilities Act, of July 26, 1990, Pub. L.
No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et seq. , as amended from time to
time. Borrower shall be responsible for all ADA compliance costs.

 

  6.15 BUSINESS LOAN. The Loan is a business loan transaction in the stated
amount solely for the purpose of carrying on the business of Borrower and none
of the proceeds of the Loan will be used for the personal, family or
agricultural purposes of the Borrower.

 

  6.16 TAX SHELTER REGULATIONS. Neither Borrower, any Guarantor, any
Non-Borrower Trustor, nor any subsidiary of any of the foregoing intends to
treat the Loan or the transactions contemplated by this Agreement and the other
Loan Documents as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). If Borrower or any other party to the
Loan determines to take any action inconsistent with such intention, Borrower
will promptly notify Lender thereof. If Borrower so notifies Lender, Borrower
acknowledges that Lender may treat the Loan as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and Lender will maintain the
lists and other records, including the identity of the applicable party to the
Loan as required by such Treasury Regulation.

ARTICLE 7

HAZARDOUS MATERIALS

 

  7.1 SPECIAL REPRESENTATIONS AND WARRANTIES. Without in any way limiting the
other representations and warranties set forth in this Agreement, and after
reasonable investigation and inquiry, Borrower hereby specially represents and
warrants to the best of Borrower’s knowledge as of the date of this Agreement as
follows:

 

  (a)

Hazardous Materials. Except as previously disclosed to Lender in that certain
Phase I Environmental Site Assessment report prepared by Global Realty Services
Group, dated June 23, 2010, the Property and Improvements are not and have not
been a site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence, in
violation of Hazardous Materials Laws, of any oil, flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without

 

17



--------------------------------------------------------------------------------

 

limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “toxic substances,” “wastes,” “regulated substances,”
“industrial solid wastes,” or “pollutants” under the Hazardous Materials Laws,
as described below, and/or other applicable environmental laws, ordinances and
regulations (collectively, the “Hazardous Materials”). Notwithstanding the
foregoing, Lender hereby acknowledges that Borrower has disclosed the existence
of certain asbestos containing materials at the Property which Borrower intends
to remediate pursuant to existing operations and maintenance programs currently
in place.

 

  (b) Hazardous Materials Laws. The Property and Improvements are in compliance
with all laws, ordinances and regulations relating to Hazardous Materials
(“Hazardous Materials Laws”), including, without limitation: the Clean Air Act,
as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et seq.; the
Comprehensive Environment Response, Compensation and Liability Act of 1980, as
amended (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, as amended, 42 U.S.C. Section 300f et seq.; and all comparable state
and local laws, laws of other jurisdictions or orders and regulations.

 

  (c) Hazardous Materials Claims. There are no claims or actions (“Hazardous
Materials Claims”) pending or threatened against Borrower, the Property or
Improvements by any governmental entity or agency or by any other person or
entity relating to Hazardous Materials or pursuant to the Hazardous Materials
Laws.

 

  7.2 HAZARDOUS MATERIALS COVENANTS. Borrower agrees as follows:

 

  (a) No Hazardous Activities. Borrower shall not cause or permit the Property
or Improvements to be used as a site for the use, generation, manufacture,
storage, treatment, release, discharge, disposal, transportation or presence of
any Hazardous Materials in violation of Hazardous Materials Laws.

 

  (b) Compliance. Borrower shall comply and cause the Property and Improvements
to comply with all Hazardous Materials Laws.

 

  (c) Notices. Borrower shall immediately notify Lender in writing of: (i) the
discovery of any Hazardous Materials on, under or about the Property and
Improvements, in violation of Hazardous Materials Laws; (ii) any knowledge by
Borrower that the Property and Improvements do not comply with any Hazardous
Materials Laws; and (iii) any Hazardous Materials Claims.

 

  (d) Remedial Action. In response to the presence of any Hazardous Materials
on, under or about the Property or Improvements, Borrower shall immediately
take, at Borrower’s sole expense, all remedial action required by any Hazardous
Materials Laws or any judgment, consent decree, settlement or compromise in
respect to any Hazardous Materials Claims.

 

  7.3 INSPECTION BY LENDER. Upon reasonable prior notice to Borrower, Lender,
its employees and agents, may from time to time (whether before or after the
commencement of a nonjudicial or judicial foreclosure proceeding) enter and
inspect the Property and Improvements for the purpose of determining the
existence, location, nature and magnitude of any past or present release or
threatened release of any Hazardous Materials into, onto, beneath or from the
Property and Improvements. If requested by Borrower, Lender’s third party
inspecting contractor shall comply with the insurance requirements of
Section 4.12 above.

 

  7.4

HAZARDOUS MATERIALS INDEMNITY. BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND
HOLD HARMLESS LENDER, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND
ASSIGNS FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS,
ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH LENDER MAY INCUR AS A DIRECT OR
INDIRECT CONSEQUENCE OF THE USE, GENERATION,

 

18



--------------------------------------------------------------------------------

 

MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL, TRANSPORTATION OR PRESENCE
OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY OR IMPROVEMENTS.
BORROWER SHALL IMMEDIATELY PAY TO LENDER UPON DEMAND ANY AMOUNTS OWING UNDER
THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE INDEBTEDNESS ARISES
UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE
NOTE. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS
LENDER SHALL SURVIVE THE CANCELLATION OF THE NOTE AND THE RELEASE, RECONVEYANCE
OR PARTIAL RECONVEYANCE OF THE DEED OF TRUST.

 

  7.5 LEGAL EFFECT OF SECTION. Borrower and Lender agree that: (a) this Article
7 is intended as Lender’s written request for information (and Borrower’s
response) concerning the environmental condition of the real property security
as required by California Code of Civil Procedure §726.5; and (b) each provision
in this Article (together with any indemnity applicable to a breach of any such
provision) with respect to the environmental condition of the real property
security is intended by Lender and Borrower to be an “environmental provision”
for purposes of California Code of Civil Procedure §736, and as such it is
expressly understood that Borrower’s duty to indemnify Lender hereunder shall
survive: (i) any judicial or non-judicial foreclosure under the Deed of Trust,
or transfer of the Property in lieu thereof; (ii) the release and reconveyance
or cancellation of the Deed of Trust; and (iii) the satisfaction of all of
Borrower’s obligations under the Loan Documents.

ARTICLE 8

INTENTIONALLY OMITTED

ARTICLE 9

COVENANTS OF BORROWER

 

  9.1 EXPENSES. Borrower shall immediately pay Lender upon demand all reasonable
costs and expenses incurred by Lender in connection with: (a) the preparation of
this Agreement, all other Loan Documents and Other Related Documents
contemplated hereby; (b) the administration of this Agreement, the other Loan
Documents and Other Related Documents for the term of the Loan; and (c) the
enforcement or satisfaction by Lender of any of Borrower’s obligations under
this Agreement, the other Loan Documents or the Other Related Documents. For all
purposes of this Agreement, Lender’s costs and expenses shall include, without
limitation, all appraisal fees, including, without limitation, appraisals
obtained pursuant to Sections 2.9 and 2.10, cost engineering and inspection
fees, legal fees and expenses, accounting fees, environmental consultant fees,
auditor fees, UCC filing fees and/or UCC vendor fees, flood certification vendor
fees, tax service vendor fees, and the cost to Lender of any title insurance
premiums, title surveys, reconveyance and notary fees. Borrower recognizes and
agrees that formal written appraisals of the Property and Improvements by a
licensed independent appraiser may be required by Lender’s internal procedures
and/or federal regulatory reporting requirements on an annual and/or specialized
basis and that Lender may, at its option, require inspection of the Property and
Improvements by an independent supervising architect and/or cost engineering
specialist: (i) prior to each advance; (ii) at least once each month during the
course of construction even though no disbursement is to be made for that month;
(iii) upon completion of the Renovation Improvements; and (iv) at least
semi-annually thereafter. If any of the services described above are provided by
an employee of Lender, Lender’s costs and expenses for such services shall be
calculated in accordance with Lender’s standard and reasonable charge for such
services.

 

  9.2 ERISA COMPLIANCE. Borrower shall at all times comply with the provisions
of ERISA with respect to any retirement or other employee benefit plan to which
it is a party as employer, and as soon as possible after Borrower knows, or has
reason to know, that any Reportable Event (as defined in ERISA) with respect to
any such plan of Borrower has occurred, it shall furnish to Lender a written
statement setting forth details as to such Reportable Event and the action, if
any, which Borrower proposes to take with respect thereto, together with a copy
of the notice of such Reportable Event furnished to the Pension Benefit Guaranty
Corporation.

 

  9.3 LEASING. Borrower shall use its best efforts to maintain all leasable
space in the Improvements leased at no less than fair market rental rates.

 

19



--------------------------------------------------------------------------------

  9.4 APPROVAL OF LEASES; SNDAs.

 

  (a) Unless otherwise consented to by Lender in writing, all leases entered
into after the date of this Agreement shall (i) be to unaffiliated third parties
and under market terms, including, without limitation, those relating to
insurance, waiver of claims, damage and destruction, condemnation, notice to
mortgagee and subordination and attornment, (ii) provide for uses of the
Property that are consistent with first-class management thereof, and (iii) be
on a standard form lease reasonably approved by Lender subject to modification
as reasonably required by Borrower. Additionally, Borrower shall not execute any
Major Lease nor materially modify or voluntarily terminate any such Major Lease,
in each case without Lender’s prior consent, not to be unreasonably withheld. If
Lender has not consented to or denied approval to a proposed Major Lease within
seven (7) calendar days, Lender shall be deemed to have consented to such Major
Lease. Notwithstanding the foregoing, if Lender responds in writing to Borrower
at any time within the above-referenced seven (7) calendar day period with
reasonable requests for additional information regarding such proposed Major
Lease then such approval period shall be extended as Lender shall reasonably
require.

 

  (b) Concurrently with its execution of an Approved Lease of 25,000 square feet
or more at the Property (provided for purposes of the calculating the foregoing
square footage threshold, all leases entered into by a particular tenant shall
be aggregated), Borrower shall deliver to Lender a subordination,
non-disturbance and attornment agreement from the tenant under such lease, in
form attached hereto as Exhibit H, including any modifications to such form
reasonably requested by such tenant and consented to by Lender.

 

  (c) Borrower shall deliver to Lender copies of each and every Lease at the
Property if requested to do so by Lender.

 

  9.5 INCOME TO BE APPLIED TO DEBT SERVICE. Borrower shall apply all income from
the Property and Improvements only to the payment of Operating Expenses of the
Property and Improvements and the payment of accrued interest and regularly
scheduled principal payments, if any, prior to any other purpose. To the extent
income exceeds Operating Expenses, such excess shall be used first to pay
accrued interest (regardless of any reserve for interest expense or carrying
costs). To the extent income in any month exceeds Operating Expenses and accrued
interest and regularly scheduled principal payments, if any, Borrower may use
such excess for any lawful purpose, including without limitation, capital
expenditures or distributions to its partners.

 

  9.6 SUBDIVISION MAPS. Prior to recording any final map, plat, parcel map, lot
line adjustment or other subdivision map of any kind covering any portion of the
Property (collectively, “Subdivision Map”), Borrower shall submit such
Subdivision Map to Lender for Lender’s review and approval, which approval shall
not be unreasonably withheld. Within ten (10) Business Days after Lender’s
receipt of such Subdivision Map, Lender shall provide Borrower written notice if
Lender disapproves of said Subdivision Map. Lender shall be deemed to have
approved the Subdivision Map if such notice is not provided to Borrower. Within
five (5) Business Days after Lender’s request, Borrower shall execute,
acknowledge and deliver to Lender such amendments to the Loan Documents as
Lender may reasonably require to reflect the change in the legal description of
the Property resulting from the recordation of any Subdivision Map. In
connection with and promptly after the recordation of any amendment or other
modification to the Deed of Trust recorded in connection with such amendments,
Borrower shall deliver to Lender, at Borrower’s sole expense, a title
endorsement to the Title Policy in form and substance satisfactory to Lender
insuring the continued first priority lien of the Deed of Trust. Subject to the
execution and delivery by Borrower of any documents required under this Section,
Lender shall, if required by applicable law, sign any Subdivision Map approved,
or deemed to be approved, by Lender pursuant to this Section.

 

  9.7 FURTHER ASSURANCES. Upon Lender’s request and at Borrower’s sole cost and
expense, Borrower shall execute, acknowledge and deliver any other instruments
and perform any other acts necessary, desirable or proper, as reasonably
determined by Lender, to carry out the purposes of this Agreement and the other
Loan Documents or to perfect and preserve any liens created by the Loan
Documents.

 

  9.8

ASSIGNMENT. Without the prior written consent of Lender, which consent shall not
be unreasonably withheld, conditioned or delayed, Borrower shall not assign
Borrower’s interest under any of the Loan Documents, or in any monies due or to
become due thereunder, and any assignment without such consent shall be void. In
this regard, Borrower acknowledges that Lender would not make this Loan except
in reliance on Borrower’s expertise,

 

20



--------------------------------------------------------------------------------

 

reputation, prior experience in developing and constructing commercial real
property, Lender’s knowledge of Borrower, and Lender’s understanding that this
Agreement is more in the nature of an agreement involving personal services than
a standard loan where Lender would rely on security which already exists.

 

  9.9 MANAGEMENT AND LEASING AGREEMENTS. Without the prior written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed, Borrower shall not amend or modify the terms of the Management
Agreement or enter into any other agreements relating to the management and/or
leasing of the Property or Improvements.

 

  9.10 DERIVATIVE DOCUMENTS. Upon receipt from Lender, Borrower shall execute
promptly all documents evidencing the Cap Contract.

 

  9.11 LIENS ON OWNERSHIP INTERESTS. Borrower shall not permit the holder of any
direct or indirect ownership interest in Borrower to suffer or permit any Lien
on any such direct or indirect ownership interest.

 

  9.12 NO SALE OR ENCUMBRANCE. Except as otherwise provided herein, Borrower
shall not permit the Property and/or Improvements or any interest therein to be
sold, transferred (including, without limitation, through sale or transfer of
the corporate stock or general partnership interests or limited liability
company interests of Borrower), mortgaged, assigned, further encumbered or
leased, whether directly or indirectly, whether voluntarily, involuntarily or by
operation of law, without the prior written consent of Lender. Additionally,
Borrower shall not permit any Lien on the Property and/or Improvements. The
foregoing shall not, however, prohibit members of Guarantor from transferring
membership interests in Guarantor amongst themselves so long as following any
such transfer(s), (i) Guarantor and TPG-Brookhollow GP, LLC, remain the sole
partners of Borrower, (ii) TPG continues to own, directly or indirectly, at
least five percent (5%) of the membership interests in Guarantor, (iii) the sole
members of Guarantor are TPG and CalSTRS, or wholly owned affiliates thereof,
and (iv) TPG maintains day-to-day management authority of, and is represented on
the management committee of, Guarantor. Notwithstanding the foregoing, nothing
shall restrict the transfer of any interests in TPG or Thomas Properties Group,
Inc.

 

  9.13 NO OTHER INDEBTEDNESS. Without the prior written consent of Lender,
Borrower shall not (i) directly or indirectly guaranty the obligations of any
other person or entity; or (ii) incur any additional indebtedness or other
material obligation, other than non-interest bearing ordinary course obligations
(i.e. trade payables or accruals) incurred in connection with Borrower’s
ordinary course of business.

 

  9.14 LIMITATIONS ON DISTRIBUTIONS, ETC. Following the occurrence and during
the continuance of a Default, Borrower shall not distribute any money or other
property to any partner of Borrower, whether in the form of earnings, income or
other proceeds from the Property and Improvements, nor shall Borrower repay any
principal or interest on any loan or other advance made to Borrower by any
partner, nor shall Borrower loan or advance any funds to any such partner.

ARTICLE 10

REPORTING COVENANTS

 

  10.1 BORROWER FINANCIAL INFORMATION. Borrower shall maintain or cause to be
maintained a system of accounting established and administered in accordance
with sound business practices and consistent with past practice to permit
preparation of quarterly and, to the extent applicable, annual financial
statements, each in conformity with GAAP, and each of the financial statements
described below shall be prepared for Borrower from such system and records.
Borrower shall deliver or cause to be delivered to Lender:

 

  (a) As soon as practicable, and in any event within forty-five (45) days after
the end of the each fiscal quarter commencing with the fiscal quarter ending
September 30, 2010, quarterly financial statements of Borrower, in such form as
may be approved by Lender from time to time, which financial statements shall
include a balance sheet, a statement of operations, a statement of cash flow,
rent roll and, upon request by Lender, a current and prospective lease status
report, all certified as accurate on behalf of Borrower by an officer of
Borrower acceptable to Lender;

 

21



--------------------------------------------------------------------------------

  (b)

On or before December 31st of each year during the term of the Loan, a budget
for Borrower showing projected cash flows for the immediately following calendar
year and on or before July 31st of each year during the term of the Loan, a
re-forecast of projected cash flows for the current calendar year;

 

  (c) Within thirty (30) days of Lender’s request, such and other financial
information regarding any persons or entities in any way obligated on the Loan
as Lender may reasonably request; and

 

  (d) If audited financial information is prepared for Borrower, copies of such
audited financial information within thirty (30) days of its final preparation.
Except as otherwise agreed to by Lender, all such financial information shall be
prepared in accordance with GAAP consistently applied.

 

  10.2 BOOKS AND RECORDS. Borrower shall maintain complete books of account and
other records for the Property and Improvements and for disbursement and use of
the proceeds of the Loan and Borrower’s Funds, and the same shall be available
for inspection and copying by Lender upon reasonable prior notice.

 

  10.3 GUARANTOR FINANCIAL REPORTING. Borrower shall deliver or cause to be
delivered to Lender:

 

  (a) As soon as practicable, and in any event within forty-five (45) days after
the end of the each fiscal quarter commencing with the fiscal quarter ending
September 30, 2010, quarterly financial statements of Guarantor, in such form as
may be approved by Lender from time to time, which financial statements shall
include a balance sheet, a statement of operations and a statement of cash flow,
certified as accurate on behalf of Guarantor by an officer of Guarantor
acceptable to Lender;

 

  (b)

On or before December 31st of each year during the term of the Loan, a budget
for Guarantor showing projected cash flows for the immediately following
twelve-month period and on or before July 31st of each year during the term of
the Loan, a re-forecast of projected cash flows for the current calendar year;
and

 

  (c) If audited financial information is prepared for Guarantor, copies of such
audited financial information within thirty (30) days of its final preparation.
Except as otherwise agreed to by Lender, all such financial information shall be
prepared in accordance with GAAP consistently applied.

ARTICLE 11

DEFAULTS AND REMEDIES

 

  11.1 DEFAULT. The occurrence of any one or more of the following shall
constitute an event of default (“Default”) under this Agreement and the other
Loan Documents:

 

  (a) Monetary. Borrower’s failure to pay within five (5) days after due any
sums payable under the Note or any of the other Loan Documents or Borrower’s
failure to deposit any Borrower’s Funds as and when required under this
Agreement; or

 

  (b) Performance of Obligations. Borrower’s failure to perform any obligation
in addition to those in Section 11.1 (a) above under any of the Loan Documents;
provided, however, that (i) if a cure period is provided for the remedy of such
failure, Borrower’s failure to perform will not constitute a Default until such
date as the specified cure period expires and (ii) if no cure period is provided
for the remedy of such failure, Borrower’s failure to perform shall not
constitute a Default unless Borrower fails to cure such failure within thirty
(30) days after Borrower’s receipt of notice from Lender of such failure;
provided further, however, that if such failure cannot be cured within the
referenced thirty (30) day period and Borrower has commenced such cure within
such thirty (30) day period, then such failure shall not constitute a Default
until the expiration of an additional thirty (30) day period, so long as
Borrower is diligently and continuously pursuing such cure to completion; or

 

  (c)

Construction; Use. (i) There is any material deviation in the work of
construction from the Plans and Specifications or governmental requirements or
the appearance or use of defective workmanship or materials in constructing the
Improvements, and Borrower fails to remedy the same to Lender’s satisfaction

 

22



--------------------------------------------------------------------------------

 

within twenty (20) days of Lender’s written demand to do so; or (ii) there is a
cessation of construction of the Renovation Improvements prior to completion for
a continuous period of more than twenty (20) days (except as caused by an event
of force majeure); or (iii) the construction, sale or leasing of any of the
Improvements in accordance with the Loan Documents is prohibited, enjoined or
delayed for a continuous period of more than thirty (30) days; or (iv) utilities
or other public services necessary for the full occupancy and utilization of the
Property and Improvements are curtailed for a continuous period of more than
thirty (30) days; or

 

  (d) Liens, Attachment; Condemnation. (i) The recording of any claim of lien
against the Property or Improvements or the service on Lender of any bonded stop
notice relating to the Loan and the continuance of such claim of lien or bonded
stop notice for twenty (20) Business Days without discharge, satisfaction or
provision for payment being made by Borrower in a manner satisfactory to Lender;
or (ii) the condemnation, seizure or appropriation of, or occurrence of an
uninsured casualty with respect to any material portion of the Property or
Improvements; or (iii) the sequestration or attachment of, or any levy or
execution upon any of the Property or Improvements, any other collateral
provided by Borrower under any of the Loan Documents, any monies in the
Borrower’s Funds Account, or any substantial portion of the other assets of
Borrower, which sequestration, attachment, levy or execution is not released,
expunged or dismissed prior to the earlier of thirty (30) days or the sale of
the assets affected thereby; or

 

  (e) Representations and Warranties. (i) The failure of any representation or
warranty of Borrower in any of the Loan Documents to be accurate in all material
respects and the continuation of such failure for more than thirty (30) days
after written notice to Borrower from Lender requesting that Borrower cure such
failure, provided, such thirty (30) day period shall be extended for an
additional thirty (30) days so long as Borrower commences to cure such failure
within thirty (30) days and continuously pursues the cure of such failure to
completion; or (ii) any material adverse change in the financial condition of
Borrower, any Guarantor, or any Indemnitor from the financial condition
represented to Lender as of the later of: (A) the Effective Date; or (B) the
date upon which the financial condition of such party was first represented to
Lender; or

 

  (f) Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of a
petition by Borrower for relief under the Bankruptcy Code, or under any other
present or future state or federal law regarding bankruptcy, reorganization or
other debtor relief law; (ii) the filing of any pleading or an answer by
Borrower in any involuntary proceeding under the Bankruptcy Code or other debtor
relief law which admits the jurisdiction of the court or the petition’s material
allegations regarding Borrower’s insolvency; (iii) a general assignment by
Borrower for the benefit of creditors; or (iv) Borrower applying for, or the
appointment of, a receiver, trustee, custodian or liquidator of Borrower or any
of its property; or

 

  (g) Involuntary Bankruptcy. The failure of Borrower to effect a full dismissal
of any involuntary petition under the Bankruptcy Code or under any other debtor
relief law that is filed against Borrower or in any way restrains or limits
Borrower or Lender regarding the Loan, the Property or the Improvements, prior
to the earlier of the entry of any court order granting relief sought in such
involuntary petition, or seventy-five (75) days after the date of filing of such
involuntary petition; or

 

  (h) Guarantors. The occurrence of any of the events specified in Section 11.1
(f) or 11.1 (g) as to any Guarantor or Indemnitor; or

 

  (i) Change In Management or Control. The occurrence of any material management
or organizational change in Borrower or in the partners, venturers or members of
Borrower, including, without limitation, any partnership, joint venture or
member dispute which Lender determines, in its sole and absolute discretion,
shall have a material adverse effect on the Loan, on the Property and
Improvements, or on the ability of Borrower or its partners, venturers or
members to perform their obligations under the Loan Documents; provided,
however, the foregoing shall not restrict any of the transactions permitted by
the terms of Section 9.12; or

 

  (j) Loss of Priority. The failure at any time of the Deed of Trust to be a
valid first lien upon the Property and Improvements or any portion thereof,
other than as a result of any release or reconveyance of the Deed of Trust with
respect to all or any portion of the Property and Improvements pursuant to the
terms and conditions of this Agreement; or

 

23



--------------------------------------------------------------------------------

  (k) Hazardous Materials. The discovery of any significant Hazardous Materials
in, on or about the Property or Improvements subsequent to the Effective Date.
Any such Hazardous Materials shall be “significant” for this purpose if said
Hazardous Materials, in Lender’s reasonable determination, have a materially
adverse impact on the value of the Property and Improvements; or

 

  (l) Change in Board of Directors. Unless approved by Lender, the election of a
slate of directors to the board of directors of Thomas Properties Group, Inc.,
which is opposed by James Thomas (or, in the event of the death or incapacity of
James Thomas, those individuals and/or entities who immediately succeed to the
ownership of the voting shares of James Thomas in Thomas Properties Group,
Inc.); or

 

  (m) Default Under Unsecured Indemnity Agreement. The occurrence of a default
under that certain Hazardous Materials Indemnity Agreement (Unsecured) executed
by TPG/CalSTRS, LLC, as Indemnitor, in favor of Lender, and dated July 21, 2010,
including, without limitation, Indemnitor’s failure to perform any covenant,
condition or obligation thereunder, after the passage of any applicable notice
and cure period thereunder; or

 

  (n) Default Under Guaranty. The occurrence of a default under any guaranty now
or hereafter executed in connection with the Loan, including, without
limitation, any Guarantor’s failure to perform and covenant, condition or
obligation thereunder, after the passage of any applicable notice and cure
period thereunder; or

 

  (o) Default Under Cap Agreement. The occurrence of a default by Borrower or a
termination event with respect to Borrower under any swap, derivative, foreign
exchange or hedge transaction or arrangement (or similar transaction or
arrangement howsoever described or defined) at any time entered into between
Borrower and Lender in connection with the Loan, including without limitation
the Cap Contract.

 

  11.2 ACCELERATION UPON DEFAULT; REMEDIES. Upon the occurrence of any Default
specified in this Article 11, Lender may, at its sole option, declare all sums
owing to Lender under the Note, this Agreement and the other Loan Documents
immediately due and payable. Upon such acceleration, Lender may, in addition to
all other remedies permitted under this Agreement and the other Loan Documents
and at law or equity, apply any sums in the Borrower’s Funds Account to the sums
owing under the Loan Documents and any and all obligations of Lender to fund
further disbursements under the Loan shall terminate.

 

  11.3 DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a Default
occasioned by Borrower’s failure to pay money to a third party as required by
this Agreement, Lender may but shall not be obligated to make such payment from
the Loan proceeds, Borrower’s Funds, or other funds of Lender. If such payment
is made from proceeds of the Loan or from Borrower’s Funds, Borrower shall
immediately deposit with Lender, upon written demand, an amount equal to such
payment. If such payment is made from funds of Lender, Borrower shall
immediately repay such funds upon written demand of Lender. In either case, the
Default with respect to which any such payment has been made by Lender shall not
be deemed cured until such deposit or repayment (as the case may be) has been
made by Borrower to Lender.

 

  11.4 LENDER’S COMPLETION OF CONSTRUCTION. Upon the occurrence of a Default,
Lender may, upon five (5) days prior written notice to Borrower, and with or
without legal process, take possession of the Property and Improvements, remove
Borrower and all agents, employees and contractors of Borrower from the Property
and Improvements, complete the work of construction and market and sell or lease
the Property and/or Improvements. For this purpose, Borrower irrevocably
appoints Lender as its attorney-in-fact, which agency is coupled with an
interest. As attorney-in-fact, Lender may, in Borrower’s name, take or omit to
take any action Lender may deem appropriate, including, without limitation,
exercising Borrower’s rights under the Loan Documents and all contracts
concerning the Property and/or Improvements.

 

  11.5

LENDER’S CESSATION OF CONSTRUCTION. If Lender reasonably determines at any time
that the Renovation Improvements are not being constructed in accordance with
the Plans and Specifications and all governmental requirements, Lender may
immediately cause all construction to cease on any of the Renovation
Improvements affected by the condition of nonconformance. Borrower shall
thereafter not allow any construction

 

24



--------------------------------------------------------------------------------

 

work, other than corrective work, to be performed on any of the Renovation
Improvements affected by the condition of nonconformance until such time as
Lender notifies Borrower in writing that the nonconforming condition has been
corrected.

 

  11.6 REPAYMENT OF FUNDS ADVANCED. Any funds expended by Lender in the exercise
of its rights or remedies under this Agreement and the other Loan Documents
shall be payable to Lender upon demand, together with interest at the rate
applicable to the principal balance of the Note from the date the funds were
expended.

 

  11.7 RIGHTS CUMULATIVE, NO WAIVER. All Lender’s rights and remedies provided
in this Agreement and the other Loan Documents, together with those granted by
law or at equity, are cumulative and may be exercised by Lender at any time.
Lender’s exercise of any right or remedy shall not constitute a cure of any
Default unless all sums then due and payable to Lender under the Loan Documents
are repaid and Borrower has cured all other Defaults. No waiver shall be implied
from any failure of Lender to take, or any delay by Lender in taking, action
concerning any Default or failure of condition under the Loan Documents, or from
any previous waiver of any similar or unrelated Default or failure of condition.
Any waiver or approval under any of the Loan Documents must be in writing and
shall be limited to its specific terms.

ARTICLE 12

MISCELLANEOUS PROVISIONS

 

  12.1 INDEMNITY. BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
LENDER, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM
AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH LENDER MAY INCUR AS A DIRECT OR
INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH BORROWER APPLIES THE LOAN
PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND WHEN
REQUIRED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (C) THE FAILURE
OF ANY OF BORROWER’S REPRESENTATIONS OR WARRANTIES TO BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS; OR (D) ANY ACT OR OMISSION BY BORROWER, CONSTITUENT PARTNER
OR MEMBER OF BORROWER, ANY CONTRACTOR, SUBCONTRACTOR OR MATERIAL SUPPLIER,
ENGINEER, ARCHITECT OR OTHER PERSON OR ENTITY WITH RESPECT TO ANY OF THE
PROPERTY OR IMPROVEMENTS. BORROWER SHALL IMMEDIATELY PAY TO LENDER UPON DEMAND
ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE
INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE
PRINCIPAL BALANCE OF THE NOTE. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS LENDER SHALL SURVIVE CANCELLATION OF THE NOTE AND
THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE DEED OF TRUST.

 

  12.2 FORM OF DOCUMENTS. The form and substance of all documents, instruments,
and forms of evidence to be delivered to Lender under the terms of this
Agreement and any of the other Loan Documents shall be subject to Lender’s
approval and shall not be modified, superseded or terminated in any respect
without Lender’s prior written approval.

 

  12.3 NO THIRD PARTIES BENEFITED. No person other than Lender and Borrower and
their permitted successors and assigns shall have any right of action under any
of the Loan Documents.

 

  12.4 NOTICES. All notices, demands, or other communications under this
Agreement and the other Loan Documents shall be in writing and shall be
delivered to the appropriate party at the address set forth on the signature
page of this Agreement and as specified in Exhibit D (subject to change from
time to time by written notice to all other parties to this Agreement). All
communications shall be deemed served upon delivery of, or if mailed, upon the
first to occur of receipt or the expiration of three (3) days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of Borrower or Lender at the address specified; provided, however, that
non-receipt of any communication as the result of any change of address of which
the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.

 

25



--------------------------------------------------------------------------------

  12.5 ATTORNEY-IN-FACT. Borrower hereby irrevocably appoints and authorizes
Lender, as Borrower’s attorney-in-fact, which agency is coupled with an
interest, to execute and/or record in Lender’s or Borrower’s name any notices,
instruments or documents that Lender deems appropriate to protect Lender’s
interest under any of the Loan Documents.

 

  12.6 ACTIONS. Borrower agrees that Lender, in exercising the rights, duties or
liabilities of Lender or Borrower under the Loan Documents, may commence, appear
in or defend any action or proceeding purporting to affect the Property, the
Improvements, or the Loan Documents and Borrower shall immediately reimburse
Lender upon demand for all such reasonable expenses so incurred or paid by
Lender, including, without limitation, attorneys’ fees and expenses and court
costs.

 

  12.7 RIGHT OF CONTEST. Borrower may contest in good faith any claim, demand,
levy or assessment (including mechanics’ and materialmens’ liens and stop
notices) by any person other than Lender which would constitute a Default if:
(a) Borrower pursues the contest diligently, in a manner which Lender reasonably
determines is not prejudicial to Lender, and does not impair the rights of
Lender under any of the Loan Documents; and (b) Borrower deposits with Lender
any funds or other forms of assurance which Lender in good faith determines from
time to time appropriate to protect Lender from the consequences of the contest
being unsuccessful. Borrower’s compliance with this Section shall operate to
prevent such claim, demand, levy or assessment from becoming a Default.

 

  12.8 RELATIONSHIP OF PARTIES. The relationship of Borrower and Lender under
the Loan Documents is, and shall at all times remain, solely that of borrower
and lender, and Lender neither undertakes nor assumes any responsibility or duty
to Borrower or to any third party with respect to the Property or Improvements,
except as expressly provided in this Agreement and the other Loan Documents.

 

  12.9 DELAY OUTSIDE LENDER’S CONTROL. Lender shall not be liable in any way to
Borrower or any third party for Lender’s failure to perform or delay in
performing under the Loan Documents (and Lender may suspend or terminate all or
any portion of Lender’s obligations under the Loan Documents) if such failure to
perform or delay in performing results directly or indirectly from, or is based
upon, the action, inaction, or purported action, of any governmental or local
authority, or because of war, rebellion, insurrection, strike, lock-out, boycott
or blockade (whether presently in effect, announced or in the sole judgment of
Lender deemed probable), or from any Act of God or other cause or event beyond
Lender’s control.

 

  12.10 ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is engaged by
Lender to enforce or defend any provision of this Agreement, any of the other
Loan Documents or Other Related Documents, or as a consequence of any Default
under the Loan Documents, with or without the filing of any legal action or
proceeding, and including, without limitation, any fees and expenses incurred in
any bankruptcy proceeding of the Borrower, then Borrower shall immediately pay
to Lender, upon demand, the amount of all attorneys’ fees and expenses and all
costs reasonably incurred by Lender in connection therewith, together with
interest thereon from the date of such demand until paid at the rate of interest
applicable to the principal balance of the Note as specified therein.

 

  12.11 IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided for in
this Agreement, all amounts payable by Borrower to Lender shall be payable only
in United States currency, immediately available funds.

 

  12.12 LENDER’S CONSENT. Wherever in this Agreement there is a requirement for
Lender’s consent and/or a document to be provided or an action taken “to the
satisfaction of Lender”, it is understood by such phrase that Lender shall
exercise its consent, right or judgment in a reasonable manner given the
specific facts and circumstance applicable at the time.

 

  12.13

LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION. Borrower agrees that
Lender may elect, at any time, to grant participations in and, with the prior
consent of Borrower (which consent shall not be unreasonably withheld), Borrower
agrees that Lender may elect, at any time, to sell or assign, all or any portion
of its rights and obligations under the Loan Documents, and that any such sale,
assignment or participation may be to one or more financial institutions,
private investors, and/or other entities, at Lender’s sole discretion
(“Participant”); provided, however, (i) Borrower’s consent to a sale or
assignment shall not be required (x) if a Default shall exist or (y) in the case
of an assignment to an affiliate of Lender; or (z) if the Loan is fully
disbursed to Borrower. Borrower further agrees that Lender may disseminate to
any such actual or potential purchaser(s), assignee(s) or participant(s) all
documents and information (including, without limitation, all financial
information) which has been or is

 

26



--------------------------------------------------------------------------------

 

hereafter provided to or known to Lender with respect to: (a) the Property and
Improvements and its operation; (b) any party connected with the Loan
(including, without limitation, the Borrower, any partner, joint venturer or
member of Borrower, any constituent partner, joint venturer or member of
Borrower, any Guarantor, and any Indemnitor); and/or (c) any lending
relationship other than the Loan which Lender may have with any party connected
with the Loan. In the event of any such sale, assignment or participation,
Lender and the parties to such transaction shall share in the rights and
obligations of Lender as set forth in the Loan Documents only as and to the
extent they agree among themselves. In connection with any such sale, assignment
or participation, Borrower further agrees that the Loan Documents shall be
sufficient evidence of the obligations of Borrower to each purchaser, assignee,
or participant, and upon written request by Lender, Borrower shall enter into
such amendments or modifications to the Loan Documents as may be reasonably
required in order to evidence any such sale, assignment or participation. The
indemnity obligations of Borrower under the Loan Documents shall also apply with
respect to any purchaser, assignee or participant.

Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such Lender from its obligations thereunder.

 

  12.14 CAPITAL ADEQUACY. If Lender or any Participant in the Loan determines
that compliance with any law or regulation or with any guideline or request from
any central bank or other governmental agency (whether or not having the force
of law) affects or would affect the amount of capital required or expected to be
maintained by Lender or such Participant, or any corporation controlling Lender
or such Participant, as a consequence of, or with reference to, Lender’s or such
Participant’s or such corporation’s commitments or its making or maintaining
advances below the rate which Lender or such Participant or such corporation
controlling Lender could have achieved but for such compliance (taking into
account the policies of Lender or such Participant or corporation with regard to
capital), then Borrower shall, from time to time, within thirty (30) calendar
days after written demand by Lender or such Participant, pay to Lender or such
Participant additional amounts sufficient to compensate Lender or such
Participant or such corporation controlling Lender to the extent that Lender
determines such increase in capital is allocable to Lender’s obligations
hereunder. A certificate as to such amounts, submitted to Borrower by Lender or
such Participant, shall be conclusive and binding for all purposes, absent
manifest error. This provision shall only be effective as to the Borrower and
this Loan to the extent that this provision is (or substantially similar
provisions are) being applied by Lender in a generally uniform manner to all
borrowers of a similar nature and loans of a similar type and are not being only
particularly applied to the specific Borrower hereunder and this specific Loan.

 

  12.15 SIGNS. Lender may place on the Property reasonable signs standard to
construction loan transactions stating that construction financing is being
provided by Lender and any other lenders or participants in the Loan.

 

  12.16 LENDER’S AGENTS. Lender may designate an agent or independent contractor
to exercise any of Lender’s rights under this Agreement and any of the other
Loan Documents. Any reference to Lender in any of the Loan Documents shall
include Lender’s agents, employees or independent contractors. Borrower shall
pay the costs of such agent or independent contractor either directly to such
person or to Lender in reimbursement of such costs, as applicable.

 

  12.17 TAX SERVICE. Lender is authorized to secure, at Borrower’s expense, a
tax service contract with a third party vendor which shall provide tax
information on the Property and Improvements satisfactory to Lender.

 

  12.18 BORROWER’S WAIVER. Borrower hereby waives all of its rights under
California Civil Code Section 2822, which provides as follows: “(a) The
acceptance, by a creditor, of anything in partial satisfaction of an obligation,
reduces the obligation of a surety thereof, in the same measure as that of the
principal, but does not otherwise affect it. However, if the surety is liable
upon only a portion of an obligation and the principal provides partial
satisfaction of the obligation, the principal may designate the portion of the
obligation that is to be satisfied; and (b) For purposes of this section and
Section 2819, an agreement by a creditor to accept from the principal debtor a
sum less than the balance owed on the original obligation, without the prior
consent of the surety and without any other change to the underlying agreement
between the creditor and principal debtor, shall not exonerate the surety for
the lesser sum agreed upon by the creditor and principal debtor.”

 

27



--------------------------------------------------------------------------------

  12.19 SEVERABILITY. If any provision or obligation under this Agreement and
the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that provision shall be
deemed severed from the Loan Documents and the validity, legality and
enforceability of the remaining provisions or obligations shall remain in full
force as though the invalid, illegal, or unenforceable provision had never been
a part of the Loan Documents, provided, however, that if the rate of interest or
any other amount payable under the Note or this Agreement or any other Loan
Document, or the right of collectibility therefor, are declared by a court of
competent jurisdiction to be or become invalid, illegal or unenforceable,
Lender’s obligations to make advances under the Loan Documents shall not be
enforceable by Borrower.

 

  12.20 HEIRS, SUCCESSORS AND ASSIGNS. Except as otherwise expressly provided
under the terms and conditions of this Agreement, the terms of the Loan
Documents shall bind and inure to the benefit of the heirs, successors and
assigns of the parties.

 

  12.21 TIME. Time is of the essence of each and every term of this Agreement.

 

  12.22 HEADINGS. All article, section or other headings appearing in this
Agreement and any of the other Loan Documents are for convenience of reference
only and shall be disregarded in construing this Agreement and any of the other
Loan Documents.

 

  12.23 GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with the laws of the State of California, except to the
extent preempted by federal laws. Borrower and all persons and entities in any
manner obligated to Lender under the Loan Documents consent to the jurisdiction
of any federal or state court within the State of California having proper venue
and also consent to service of process by any means authorized by California or
federal law.

 

  12.24 USA PATRIOT ACT NOTICE. COMPLIANCE. The USA Patriot Act of 2001 (Public
Law 107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, Lender may from time-to-time request, and
Borrower shall provide to Lender, Borrower’s name, address, tax identification
number and/or such other identification information as shall be necessary for
Lender to comply with federal law. An “account” for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.

 

  12.25 INTEGRATION; INTERPRETATION. The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents includes
any amendments, renewals or extensions now or hereafter approved by Lender in
writing.

 

  12.26 JOINT AND SEVERAL LIABILITY. The liability of all persons and entities
obligated in any manner under this Agreement and any of the Loan Documents shall
be joint and several.

 

  12.27 COUNTERPARTS. To facilitate execution, this document may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

[Signatures Follow on Next Page]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
date appearing on the first page of this Agreement.

 

“LENDER”

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:  

/s/ Kenya Williams

 

Kenya Williams

Vice President

Lender’s Address:

Wells Fargo Bank, National Association

Real Estate Banking Group

11601 Wilshire Blvd., 17th Fl.

Los Angeles, California, 90025

 

Attention: Kenya Williams

 

“BORROWER”

 

TPG-BROOKHOLLOW, L.P.,

a Delaware limited partnership

By:    

TPG-Brookhollow GP, LLC,

a Delaware limited liability company,

its General Partner

  By:  

/s/ Todd L. Merkle

Todd L. Merkle

Vice President

Borrower’s Address:

 

TPG-Brookhollow, L.P.

c/o Thomas Properties Group, Inc.

515 South Flower St., 6th Floor

Los Angeles, CA 90071

 

Attention: Todd Merkle

 

With a copy to:

 

TPG-Brookhollow, L.P.

c/o Thomas Properties Group, Inc.

515 South Flower St., 6th Floor

Los Angeles, CA 90071

 

Attention: Paul Rutter

 

29



--------------------------------------------------------------------------------

EXHIBIT A - DESCRIPTION OF PROPERTY

Exhibit A to BUILDING LOAN AGREEMENT between TPG-Brookhollow, L.P., a Delaware
limited partnership, as “Borrower”, and Wells Fargo Bank, National Association,
as “Lender”, dated as of July 21, 2010.

All that certain real property located in the County of Harris, State of Texas,
described as follows:

Being a 9.999 acre (435,568 square foot) tract of land situated in the Henry
Reinerman Survey Abstract No. 644, Harris County, Texas, and being a portion of
Tract 1, Block 5, Brookhollow / Houston, Section Three, a subdivision recorded
in Volume 158, Page 85, of the Map Records of Harris County, Texas, said 9.999
acre tract being that same tract of land conveyed to Prudential Insurance
Company of America as evidenced by an instrument filed for record in the
Official Public Records of Real Property of Harris County, Texas, under Clerk’s
File No. J838970, Film Code No. 003-70-1332, and being more particularly
described by metes and bounds as follows, with all bearings referenced to the
Texas State Plane Coordinate Systems, South Central Zone 4204, all distances are
surface and may be converted to grid by applying the scale factor of 0.999897;

BEGINNING at 3/4-inch iron rod found marking the intersection of the existing
southwesterly right-of-way line of Directors Row (60’ feet wide) as shown on the
map or plat of said Brookhollow / Houston, Section Three, and the existing
southeasterly right-of-way Line of Governors Circle East (60’ feet wide) as
dedicated by instrument filed for record in Volume 7472, Page 555, of the Deed
Records of Harris County, Texas;

THENCE South 53° 19’ 15” East, along the existing southwesterly right-of-way
line of said Directors Row, a distance of 530.06 feet to a 3/4-inch iron rod
found at the beginning of a 15 foot right-of-way cutback corner located at the
intersection of the southwesterly right-of-way line of said Directors Row and
the northwesterly right-of-way line of Interstate Highway 610 (width varies) and
being the most northerly northeast corner of said tract herein described, from
which a found 5/8-inch iron rod bears North 45° 01’ 33” West, a distance of 2.40
feet;

THENCE South 08° 17’ 20” East, (called South 08° 19’ 15” East), continuing along
the southwesterly right-of-way line of said Directors Row and along said cutback
corner, a distance of 14.12 feet (called 14.14 feet) to an ‘X’ cut in concrete
set for the end of said right-of-way cutback corner in the northwesterly
right-of-way line of said Interstate Highway 610 and being the most easterly
northeast corner of said tract herein described;

THENCE Southwesterly along the northwesterly right-of-way line of said
Interstate Highway 610, the following four (4) courses:

South 36° 36’ 05” West (called South 38° 40’ 45” West), a distance of 90.06 feet
(called 90.43 feet) to a 1/2-inch iron pipe found for the beginning off a
non-tangent curve to the right;

Southwesterly, with said curve to the right having a radius of 1,875.64 feet, a
central angle of 20° 02’ 23”, a chord bearing of South 46° 38’ 40” West, a chord
distance of 652.68 feet, at an arc distance of 149.75 feet pass a 5/8-inch iron
rod found for the common corner of a called 3.096-acre tract and a called
3.657-acre tract, at an arc distance of 547.37 feet pass a 3/4-inch iron rod
found for the common corner of said called 3.657-acre tract and a called
3.246-acre tract, in all a total arc length of 656.02 feet to a 5/8-inch iron
rod with cap set for angle point;

SOUTH 56° 39’ 52” West, a distance of 42.15 feet to a 3/4-inch iron rod found
for an angle point;

SOUTH 63° 50’ 02” West (called South 63° 44’ 37” West), a distance of 150.06
feet (called 150.02 feet) to a 5/8-inch iron rod with cap set for the northeast
corner of a called 6.2084-acre tract of land conveyed to Southwest Texas Hotel
Corporation as evidenced by an instrument filed for record in the official
Public Records of Real Property of Harris County, Texas, under Clerk’s File No.
M507292, Film Code No. 168-77-0259, and being the southeast corner of said tract
herein described;

THENCE North 26° 10’ 46” West (called South 26° 15’ 23” West), leaving the
westerly right-of-way line of said Interstate Highway 610 and following the
northerly line of said Southwest Texas Hotel Corporation tract, a distance of
370.36 feet to a 5/8-inch iron rod found marking an angle point;

THENCE North 10° 01’ 44” West (called North 09° 59’ 02” West), continuing along
the northerly line of said Southwest Texas Hotel Corporation tract, a distance
of 200.02 feet to a 5/8-inch iron rod with cap set in the arc of a non-tangent
curve to the left being the southwesterly right-of-way line of said Governors
Circle East, for the northwest corner of said Southwest Texas Hotel Corporation
and being the southwest corner of said tract herein described;



--------------------------------------------------------------------------------

THENCE Northeasterly, along the southeasterly right-of-way line of said
Governors Circle East and with said arc curve to the left having a Radius of
480.00 feet, a Central Angle of 43° 27’ 15”, a Chord Bearing of North 58° 20’
21” East and a chord distance of 355.38 feet, an Arc Length of 184.91 feet pass
an “X” cut in concrete set marking the common corner of said called 3.246-acre
tract and said called 3.657-acre tract, in all a total Arc Length of 364.04 feet
to a 5/8-inch iron rod with cap set for a point of tangency, from which a found
5/8-inch iron rod bears South 45° 50’ 32” West, a distance of 0.85 feet;

THENCE North 36° 36’ 42” East (called North 36° 40’ 45” East) continuing along
the southeasterly right-of-way line of said Governors Circle East, at 28.55 feet
pass the common northerly corner of said called 3.657-acre tract and said called
3.096-acre tract in all a distance of 279.62 feet to the POINT-OF-BEGINNING and
containing 9.999 acres (435,568 square feet) of land.



--------------------------------------------------------------------------------

EXHIBIT B - DOCUMENTS

Exhibit B to BUILDING LOAN AGREEMENT between TPG-Brookhollow, L.P., a Delaware
limited partnership, as “Borrower”, and Wells Fargo Bank, National Association,
as “Lender”, dated as of July 21, 2010 (“Agreement”).

 

1. Loan Documents. The documents listed below, numbered 1.1 through 1.6,
inclusive, and amendments, modifications and supplements thereto which have
received the prior written consent of Lender, together with any documents
executed in the future that are approved by Lender and that recite that they are
“Loan Documents” for purposes of this Agreement are collectively referred to
herein as the Loan Documents.

 

  1.1 This Agreement.

 

  1.2 The Promissory Note Secured by Deed of Trust of even date herewith in the
original principal amount of the Loan made by Borrower payable to the order of
Lender.

 

  1.3 The Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing of even date herewith executed by Borrower, as
Trustor, to American Securities Company, a California corporation, as Trustee,
for the benefit of Lender, as Beneficiary.

 

  1.4 Uniform Commercial Code National UCC Financing Statement (Form UCC1) of
even date herewith, naming Borrower as Debtor and Lender as Secured Party.

 

  1.5 Transfer Authorizer Designation of even date herewith, executed by
Borrower.

 

  1.6 Agreement for Disbursement Prior to Recordation and Amendment to Note of
even date herewith, executed by Borrower and Lender.

Other Related Documents (Which Are Not Loan Documents):

 

  i. Limited Guaranty and Indemnity Agreement of even date herewith executed by
TPG/CalSTRS, LLC, as Guarantor, in favor of Lender.

 

  ii. Hazardous Materials Indemnity Agreement (Unsecured) of even date herewith,
executed by and between TPG/CalSTRS, LLC, as Indemnitor, and Lender.

 

  iii. Opinion of Borrower’s and Guarantor’s Legal Counsel dated July 21, 2010,
executed by Cox, Castle & Nicholson LLP.

 

  iv. Opinion of Borrower’s Legal Counsel dated July 21, 2010, executed by
Bracewell & Giuliani LLP.



--------------------------------------------------------------------------------

EXHIBIT C - FINANCIAL REQUIREMENT ANALYSIS

Exhibit C to BUILDING LOAN AGREEMENT between TPG-Brookhollow, L.P., a Delaware
limited partnership, as “Borrower”, and Wells Fargo Bank, National Association,
as “Lender”, dated as of July 21, 2010.

The Financial Requirement Analysis set forth herein represents an analysis of
the total costs necessary in Borrower’s estimation to perform Borrower’s
obligations under the Loan Documents. Column A, “Total Costs”, sets forth
Borrower’s representation of the maximum costs for each Item specified in Column
A. Column B, “Costs Paid By Borrower”, sets forth Borrower’s representation of
costs that Borrower has paid or has caused to be paid from other sources of
funds for each Item specified in Column B. Column C, “Costs To Be Paid By
Borrower”, sets forth Borrower’s representation of costs that Borrower will pay
or will cause to be paid from other sources of funds for each Item specified in
Column C. Column D, “Disbursement Budget”, sets forth the portion of the Loan
and Borrower’s Funds which has been allocated for each Item specified in Column
D and will be disbursed pursuant to the terms, covenants, conditions and
provisions of Exhibit D of this Agreement and the Loan Documents. Unless
specified otherwise, all reference to Columns or Items in this Agreement refer
to Columns or Items in this Exhibit C.

 

BORROWER

   (A) TOTAL
COSTS    (B) COSTS PAID
BY  BORROWER    (C) COSTS TO BE
PAID  BY
BORROWER    (D) DISBURSEMENT
BUDGET (a) (b)

1.

   Existing Loan Payoff    $ 48,971,791    $ 11,971,791       $ 37,000,000

2.

   B-1 Carry Holdback Reserve    $ 3,000,000          $ 3,000,000

3.

   Renovation Cost    $ 8,000,000       $ 5,000,000    $ 3,000,000

4.

   Tenant Improvement ($40/sf)    $ 8,032,480          $ 8,032,480

5.

   Leasing Commissions ($19.75/sf)    $ 3,967,520          $ 3,967,520          
                    

6.

   Total    $ 71,971,791    $ 11,971,791    $ 5,000,000    $ 55,000,000        
                      

Footnotes:

 

(a) Borrower’s funds in the amount of $5,000,000 are included in the total shown
on line #6 of the Project Budget; provided, such amount may be increased in
accordance with Section 3.4(c)(iii) of the Loan Agreement. Such amount shall be
expended by Borrower prior to any disbursement of Loan proceeds for Items 3, 4
and 5.

(b) These funds will be available on or after the Effective Date as defined in
the Agreement.



--------------------------------------------------------------------------------

EXHIBIT D - DISBURSEMENT PLAN

Exhibit D to BUILDING LOAN AGREEMENT between TPG-Brookhollow, L.P., a Delaware
limited partnership, as “Borrower”, and Wells Fargo Bank, National Association,
as “Lender”, dated as of July 21, 2010.

1. Timing of B-1 Sublimit Disbursement. With respect to the B-1 Sublimit, unless
another provision of this Agreement specifies otherwise, on or about the tenth
(10th) day of each month, or at such other times as Lender may approve or
determine more appropriate, Borrower shall submit to:

 

 

Wells Fargo Bank, National Association

Los Angeles Loan Center

2120 East Park Place, Suite 100

El Segundo, CA 90245

a written itemized statement, signed by Borrower (“Application for Payment”)
setting forth:

 

  1.1 a description of the work performed, material supplied and/or costs
incurred or due for which disbursement is requested with respect to any line
item (“Item”) shown in Column D (“Disbursement Budget”) of the Financial
Requirement Analysis attached as Exhibit C to this Agreement; and

 

  1.2 the total amount incurred, expended and/or due for each requested Item
less prior disbursements for such Item.

 

  1.3 Each Application for Payment by Borrower shall constitute a representation
and warranty by Borrower that Borrower is in compliance with all the conditions
precedent to a disbursement specified in this Agreement.

Lender shall disburse the requested disbursement amount within ten (10) business
days after receipt of each Application for Payment, subject to Lender’s
determination that the conditions to disbursement described in this Exhibit D
and in the Loan Agreement have been satisfied.

 

2. Lender’s Right to Condition Disbursements. With respect to the B-1 Sublimit,
Lender shall have the right to condition any disbursement upon Lender’s receipt
and approval of the following:

 

  2.1 the Application for Payment and an itemized requisition for payment of
Item 2 shown in the Disbursement Budget (“Hard Costs”);

 

  2.2 bills, invoices, documents of title, vouchers, statements, payroll
records, receipts and any other documents evidencing the total amount expended,
incurred or due for any requested Item;

 

  2.3 evidence of Borrower’s use of a lien release, joint check and voucher
system acceptable to Lender for payments or disbursements to any contractor,
subcontractor, materialman, supplier or lien claimant;

 

  2.4 architect’s, inspector’s and/or engineer’s periodic certifications of the
percentage and/or stage of construction that has been completed and its
conformance to the Plans and Specifications and governmental requirements based
upon any such architect’s, inspector’s and/or engineer’s periodic physical
inspections of the Property and Improvements;

 

  2.5 waivers and releases of any mechanics’ lien, stop notice claim, equitable
lien claim or other lien claim rights;

 

  2.6 evidence of Borrower’s compliance with the provisions of the Articles and
Sections of this Agreement entitled Construction and Authority/Enforceability;

 

  2.7 a written release executed by any surety to whom Lender has issued or will
issue a set-aside letter and/or any public entity or agency which is a
beneficiary under any instrument of credit or standby letter of credit which
Lender has issued or will issue with respect to the Loan;

 

  2.8 valid, recorded Notice(s) of Completion for the Improvements or any
portions of the Improvements for which Notice(s) of Completion may be recorded
under applicable law;



--------------------------------------------------------------------------------

  2.9 Certificate of Substantial Completion from the Architect and Engineer, if
any, prior to the final retention disbursement or the final stage disbursement
of Hard Costs, as applicable;

 

  2.10 any other document, requirement, evidence or information that Lender may
request under any provision of the Loan Documents; and

 

  2.11 evidence that any goods, materials, supplies, fixtures or other work in
process for which disbursement is requested have been incorporated into the
Improvements.

Borrower acknowledges that this approval process may result in disbursement
delays and Borrower hereby consents to all such delays.

 

3. Disbursement for Existing Loan Payoff. The portion of the Disbursement Budget
initially totaling $37,000,000 shall be disbursed to or for the benefit or
account of Borrower on or before the Effective Date as follows: $37,000,000
shall be disbursed to Commonwealth Land Title Insurance Company on or before the
Effective Date for the purpose of repaying a portion of the existing outstanding
principal amount of the loan to Borrower (the “Existing Loan”) which is secured
by the Property and Improvements and will be fully repaid on the Effective Date.
Such disbursement shall be conditioned upon, among other things, confirmation
that Borrower has deposited into escrow the balance of the amount necessary to
fully satisfy the Existing Loan.

 

4. Periodic Disbursement of B-1 Carry Holdback Disbursements. The portion of the
B-2/B-3 Sublimit not disbursed on or before the Effective Date, in an amount
equal to $3,000,000 (the “B-1 Carry Holdback”), shall be retained by Lender and
disbursed, to Borrower in the amount of $250,000 per calendar quarter, beginning
with the first full calendar quarter following the Effective Date (i.e., the
date of eligibility for the first disbursement being October 1, 2010).

THERE SHALL BE NO DISBURSEMENTS UNDER PARAGRAPHS 5, 6 OR 7 UNLESS AND UNTIL THE
CONDITIONS SET FORTH IN SECTION 3.4(c)(iii) HAVE BEEN SATISFIED.

 

5. Disbursement of Renovation Costs. The portion of the Disbursement Budget
initially totaling $3,000,000 shall be disbursed to or for the benefit or
account of the Borrower within ten (10) days of Lender’s confirmation that
Borrower has achieved executed leases for not less than forty percent (40%) of
the rentable square footage of the B-1 Building.

 

6. Periodic Disbursement of Tenant Improvement Costs. The portion of the
Disbursement Budget initially totaling $8,032,480, shall be periodically
disbursed to or for the benefit or account of the Borrower for Tenant
Improvements up to the maximum of the lower of $40 per square foot or the actual
cost per square foot of completed Tenant Improvements.

 

7. Periodic Disbursement of Leasing Commission Expense. The portion of the
Disbursement Budget initially totaling $3,967,520, shall be periodically
disbursed to or for the benefit or account of the Borrower for the payment of
Leasing Commission Expense up to a maximum of the lower of $19.75 per square
foot or the actual cost per square foot of Leasing Commissions.



--------------------------------------------------------------------------------

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

¨  NEW    ¨   REPLACE PREVIOUS DESIGNATION    ¨  ADD    ¨  CHANGE     ¨  DELETE
LINE NUMBER             

The following representatives of TPG-Brookhollow, L.P., a Delaware limited
partnership (“Borrower”) are authorized to request the disbursement of Loan
Proceeds and initiate funds transfers for Loan Number 1002714 dated July 21,
2010, between Wells Fargo Bank, National Association (“Bank”) and Borrower. Bank
is authorized to rely on this Transfer Authorizer Designation until it has
received a new Transfer Authorizer Designation signed by Borrower, even in the
event that any or all of the foregoing information may have changed.

 

    

Name

  

Title

  

Maximum Wire

Amount1

1.

        

2.

        

3.

        

4.

        

5.

        

 

 

Beneficiary Bank and Account Holder Information

 

1.

 

Transfer Funds to (Receiving Party Account Name):

 

Receiving Party Account Number:

 

Receiving Bank Name, City and State:

 

   Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

 

    

Further Credit Information/Instructions:

 

2.

 

Transfer Funds to (Receiving Party Account Name):

 

Receiving Party Account Number:

 

Receiving Bank Name, City and State:

 

   Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

 

    

Further Credit Information/Instructions:

 

 

1 Maximum Wire Amount may not exceed the Loan Amount.



--------------------------------------------------------------------------------

3.

 

Transfer Funds to (Receiving Party Account Name):

 

Receiving Party Account Number:

 

Receiving Bank Name, City and State:

 

   Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

 

    

Further Credit Information/Instructions:

 

Date:                     

 

“BORROWER”

 

TPG-BROOKHOLLOW, L.P.,

a Delaware limited partnership

By:   TPG-Brookhollow GP, LLC,  

a Delaware limited liability company,

its General Partner

  By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT F – FORM OF ASSIGNMENT OF CONSTRUCTION CONTRACT

Exhibit F to BUILDING LOAN AGREEMENT between TPG-Brookhollow, L.P., a Delaware
limited partnership, as “Borrower”, and Wells Fargo Bank, National Association,
as “Lender”, dated as of July 21, 2010. See attached.



--------------------------------------------------------------------------------

ASSIGNMENT OF CONSTRUCTION AGREEMENTS

FOR VALUE RECEIVED, the undersigned, TPG-BROOKHOLLOW, L.P., a Delaware limited
partnership (“Borrower”), assigns to WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”), its rights under all existing and future agreements and contracts,
as amended, between Borrower and any other person or entity (collectively,
“Construction Agreements”) relating to the construction of the Improvements on
the Property described in Exhibit A attached hereto. The Construction Agreements
include, but are not limited to, the construction agreement or contract between
Borrower and [                    ] (“Contractor”) dated             , 20    ,
as amended.

This ASSIGNMENT OF CONSTRUCTION AGREEMENTS (“Assignment”) constitutes a present
and absolute assignment to Lender as of the date hereof (the “Effective Date”);
provided, however, Lender confers on Borrower the right to enforce the terms of
the Construction Agreements so long as no Default has occurred and is continuing
under any of the Loan Documents. Upon the occurrence of a Default, under any of
the Loan Documents, Lender may, in its sole discretion, give notice to
Contractor of its intent to enforce the rights of Borrower under the
Construction Agreements and may initiate or participate in any legal proceedings
respecting the enforcement of said rights. Borrower acknowledges that by
accepting this Assignment, Lender does not assume any of Borrower’s obligations
under the Construction Agreements.

Borrower represents and warrants to Lender, as of the Effective Date, that
(a) all Construction Agreements entered into by Borrower are in full force and
effect and are enforceable in accordance with their terms and no default, or
event which would constitute a default after notice or the passage of time, or
both, exists with respect to said Construction Agreements, (b) all copies of the
Construction Agreements delivered to Lender are complete and correct and
(c) Borrower has not assigned any of its rights under the Construction
Agreements. Borrower shall deliver to Lender a true, complete and correct copy
of all Construction Agreements entered into after the date hereof, promptly upon
execution thereof.

Borrower agrees (a) to pay and perform all obligations of Borrower under the
Construction Agreements, (b) to enforce the payment and performance of all
obligations of any other person or entity under the Construction Agreements,
(c) not to modify the existing Construction Agreements nor to enter into any
future Construction Agreements without Lender’s prior written approval except as
otherwise may be permitted in the Loan Documents and (d) not to further assign,
for security or any other purposes, its rights under the Construction Agreements
without Lender’s prior written consent.

This Assignment is one of the Loan Documents and secures payment and performance
by Borrower of all obligations of Borrower under the Loan Documents. This
Assignment is supplemented by those provisions of the Building Loan Agreement
which apply to the Loan Documents and said provisions are incorporated herein by
reference. This Assignment is part of and further defines the assignment of
contract rights set forth in the “Security Agreement” provision (Article 4) of
the Deed of Trust.

The term “Building Loan Agreement” as used herein shall mean the Building Loan
Agreement dated July 21, 2010, between Borrower and Lender, as the same may be
amended, restated or replaced from time to time. Capitalized terms not otherwise
defined herein shall each have the meaning set forth in the Building Loan
Agreement.



--------------------------------------------------------------------------------

The attached Contractor’s Consent and Exhibit A are incorporated by reference.

Dated as of:             , 20    

 

“BORROWER”

 

TPG-BROOKHOLLOW, L.P.,

a Delaware limited partnership

By:  

TPG-Brookhollow GP, LLC, a Delaware limited

liability company, its general partner

  By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

ASSIGNMENT OF CONSTRUCTION AGREEMENTS

FOR VALUE RECEIVED, the undersigned, TPG-BROOKHOLLOW, L.P., a Delaware limited
partnership (“Borrower”), assigns to WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”), its rights under all existing and future agreements and contracts,
as amended, between Borrower and any other person or entity (collectively,
“Construction Agreements”) relating to the construction of the Improvements on
the Property described in Exhibit A attached hereto. The Construction Agreements
include, but are not limited to, the construction agreement or contract between
Borrower and [                    ] (“Contractor”) dated             , 20    ,
as amended.

This ASSIGNMENT OF CONSTRUCTION AGREEMENTS (“Assignment”) constitutes a present
and absolute assignment to Lender as of the date hereof (the “Effective Date”);
provided, however, Lender confers on Borrower the right to enforce the terms of
the Construction Agreements so long as no Default has occurred and is continuing
under any of the Loan Documents. Upon the occurrence of a Default, under any of
the Loan Documents, Lender may, in its sole discretion, give notice to
Contractor of its intent to enforce the rights of Borrower under the
Construction Agreements and may initiate or participate in any legal proceedings
respecting the enforcement of said rights. Borrower acknowledges that by
accepting this Assignment, Lender does not assume any of Borrower’s obligations
under the Construction Agreements.

Borrower represents and warrants to Lender, as of the Effective Date, that
(a) all Construction Agreements entered into by Borrower are in full force and
effect and are enforceable in accordance with their terms and no default, or
event which would constitute a default after notice or the passage of time, or
both, exists with respect to said Construction Agreements, (b) all copies of the
Construction Agreements delivered to Lender are complete and correct and
(c) Borrower has not assigned any of its rights under the Construction
Agreements. Borrower shall deliver to Lender a true, complete and correct copy
of all Construction Agreements entered into after the date hereof, promptly upon
execution thereof.

Borrower agrees (a) to pay and perform all obligations of Borrower under the
Construction Agreements, (b) to enforce the payment and performance of all
obligations of any other person or entity under the Construction Agreements,
(c) not to modify the eXisting Construction Agreements nor to enter into any
future Construction Agreements without Lender’s prior written approval except as
otherwise may be permitted in the Loan Documents and (d) not to further assign,
for security or any other purposes, its rights under the Construction Agreements
without Lender’s prior written consent.

This Assignment is one of the Loan Documents and secures payment and performance
by Borrower of all obligations of Borrower under the Loan Documents. This
Assignment is supplemented by those provisions of the Building Loan Agreement
which apply to the Loan Documents and said provisions are incorporated herein by
reference. This Assignment is part of and further defines the assignment of
contract rights set forth in the “Security Agreement” provision (Article 4) of
the Deed of Trust.

The term “Building Loan Agreement” as used herein shall mean the Building Loan
Agreement dated July 21, 2010, between Borrower and Lender, as the same may be
amended, restated or replaced from time to time. Capitalized terms not otherwise
defined herein shall each have the meaning set forth in the Building Loan
Agreement.



--------------------------------------------------------------------------------

The attached Contractor’s Consent and Exhibit A are incorporated by reference.

Dated as of:             , 20    

 

“BORROWER”

 

TPG-BROOKHOLLOW, L.P.,

a Delaware limited partnership

By:  

TPG-Brookhollow GP, LLC, a Delaware limited

liability company, its general partner

  By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

CONTRACTOR’S CONSENT

The undersigned (“Contractor”) hereby consents to the foregoing Assignment of
Construction Agreements (“Assignment”), of which this Contractor’s Consent
(“Consent”) is a part,

 

  1. Contractor agrees that if, at any time, Lender shall become the owner of
the Property, or, pursuant to its rights under the Loan Documents, elects to
undertake or cause the completion of construction of the Improvements on any
portion of the Property, and gives Contractor written notice of such election;
THEN, so long as the Contractor has received, receives or continues to receive
the compensation called for under the Construction Agreements, Contractor shall
continue to perform its obligations under the Construction Agreements in
accordance with the terms thereof,

 

  2. Contractor further agrees that, in the event of a breach by Borrower of the
Construction Agreements, so long as Borrower’s interest in the Construction
Agreements is assigned to Lender, Contractor will give written notice to Lender
at the address shown below of such breach, Lender shall have thirty (30) days
from the receipt of such written notice of default to remedy or cure said
default, provided, if such default is of a nature that it cannot be cured within
thirty (30) days, Lender shall have thirty (30) days within which to commence
the cure and shall thereafter have such reasonable period of time to complete
such cure as is necessary, Nothing herein shall require Lender to cure said
default or to undertake completion of construction of the Improvements,

 

  3. Contractor further agrees that, except with the prior written approval of
Lender, Contractor shall not perform any construction work on the Property
pursuant to any change in the Plans and Specifications where such change:
(a) would constitute a material change in the building material or equipment
specifications, the architectural or structural design, value, architecture or
quality of any of the Improvements as defined in the Construction Agreements; or
(b) would result in an Increase in construction costs in excess of $100,000 for
any single change after all such changes exceed $200,000 or in excess of
$600,000 for all such changes in such items of construction cost; or (c) would
affect the structural integrity, quality of building material or equipment or
overall efficiency of operating systems or utility systems of the improvements,
The liens of the Deed of Trust and the security agreement therein shall have
priority over any claim of lien of Contractor arising out of or in any way
connected with any construction work performed by Contractor on the Property,
Lender may periodically inspect and copy, at reasonable times, the books,
records and accounting data of Contractor relating to the construction of the
Improvements,

 

  4. Finally, Contractor shall hold in trust all money disbursed to or otherwise
received by Contractor from or on account of Borrower in connection with the
construction of the Improvements and shall use such money solely for the payment
of costs incurred in the construction of the Improvements, including
Contractor’s fees, and for no other purpose, until all bills, claims and demands
for such costs have been paid in full.

Contractor warrants and represents that iUhe has no knowledge of any prior
assignment(s) of any interest in the Construction Agreements, Except as
otherwise defined herein, the terms used herein shall have the meanings given
them in the Assignment.

Lender’s Address:

Wells Fargo Bank, National Association

Real Estate Banking Group

Los Angeles Office

11601 Wilshire Blvd “17’” Floor

Los Angeles, California, 90025

Attention: Judy Zombek

Loan No: 1002714



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent has been executed as of this      day of
            , 2010.

 

“CONTRACTOR”

 

[                                     ]

 

Contractor’s Accress:

 

 

 

 



--------------------------------------------------------------------------------

PROPERTY DESCRIPTION

Exhibit A to Assignment of Construction Agreements dated as of             ,
20    , TPG-BROOKHOLLOW, L.P., a Delaware limited partnership, as Borrower, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender.

All that certain real property located in the County of Harris, State of Texas,
described as follows:

Being a 9.999 acre (435,568 square foot) tract of land situated in the Henry
Reinerman Survey Abstract No. 644, Harris County, Texas, and being a portion of
Tract 1, Block 5, Brookhollow I Houston, Section Three, a subdivision recorded
in Volume 158, Page 85, of the Map Records of Harris County, Texas, said 9.999
acre tract being that same tract of land conveyed to Prudential Insurance
Company of America as evidenced by an instrument filed for record in the
Official Public Records of Real Property of Harris County, Texas, under Clerk’s
File No. J838970, Film Code No. 003-70-1332, and being more particularly
described by metes and bounds as follows, with all bearings referenced to the
Texas State Plane Coordinate Systems, South Central Zone 4204, all distances are
surface and may be converted to grid by applying the scale factor of 0.999897;

BEGINNING at 3/4-inch iron rod found marking the intersection of the existing
southwesterly right-of-way line of Directors Row (60’ feet wide) as shown on the
map or plat of said Brookhollow I Houston, Section Three, and the existing
southeasterly right-of-way Line of Governors Circle East (60’ feet wide) as
dedicated by instrument filed for record in Volume 7472, Page 555, of the Deed
Records of Harris County, Texas;

THENCE South 53° 19’ 15” East, along the existing southwesterly right-of-way
line of said Directors Row, a distance of 530.06 feet to a 314-inch iron rod
found at the beginning of a 15 foot right-of-way cutback corner located at the
intersection of the southwesterly right-of-way line of said Directors Rowand the
northwesterly right-of-way line of Interstate Highway 610 (Width varies) and
being the most northerly northeast corner of said tract herein described, from
which a found 5/8inch iron rod bears North 45° 01’ 33” West, a distance of 2.40
feet;

THENCE South 08° 17’ 20” East, (called South 08° 19’ 15” East), continuing along
the southwesterly right-of-way line of said Directors Rowand along said cutback
corner, a distance of 14.12 feet (called 14.14 feet) to an ‘X’ cut in concrete
set for the end of said right-of-way cutback corner in the northwesterly
right-of-way line of said Interstate Highway 610 and being the most easterly
northeast corner of said tract herein described;

THENCE Southwesterly along the northwesterly right-of-way line of said
Interstate Highway 610, the following four (4) courses:

South 36° 36’ 05” West (called South 38° 40’ 45” West), a distance of 90.06 feet
(called 90.43 feet) to a 1/2-inch iron pipe found for the beginning off a
non-tangent curve to the right;

Southwesterly, with said curve to the right having a radius of 1,875.64 feet, a
central angle of 20° 02’ 23”, a chord bearing of South 46° 38’ 40” West, a chord
distance of 652.68 feet, at an arc distance of 149.75 feet pass a 5/8inch iron
rod found for the common corner of a called 3.096-acre tract and a called
3.657-acre tract, at an arc distance of 547.37 feet pass a 314-inch iron rod
found for the common corner of said called 3.657-acre tract and a called
3.246-acre tract, in all a total arc length of 656.02 feet to a 5/8-inch iron
rod with cap set for angle point;

SOUTH 56° 39’ 52” West, a distance of 42.15 feet to a 314-inch iron rod found
for an angle point;

SOUTH 63° 50’ 02” West (called South 63° 44’ 37” West), a distance of 150.06
feet (called 150.02 feet) to a 5/8inch iron rod with cap set for the northeast
corner of a called 6.2084-acre tract of land conveyed to Southwest Texas Hotel
Corporation as evidenced by an instrument filed for record’m the official Public
Records of Real Property of Harris County, Texas, under Clerk’s File No.
M507292, Film Code No. 168-77-0259, and being the southeast corner of said tract
herein described;

THENCE North 26° 10’ 46” West (called South 26° 15’ 23” West), leaving the
westerly right-of-way line of said Interstate Highway 610 and following the
northerly line of said Southwest Texas Hotel Corporation tract, a distance of
370.36 feet to a 5/8-inch iron rod found marking an angle point;



--------------------------------------------------------------------------------

THENCE North 10” 01’ 44” West (called North 09” 59’ 02” West), continuing along
the northerly line of said Southwest Texas Hotel Corporation tract, a distance
of 200.02 feet to a 5/8-inch iron rod with cap set in the arc of a non-tangent
curve to the left being the southwesterly right-of-way line of said Governors
Circle East, for the northwest corner of said Southwest Texas Hotel Corporation
and being the southwest corner of said tract herein described;

THENCE Northeasterly, along the southeasterly right-of-way line of said
Governors Circle East and with said arc curve to the left having a Radius of
480.00 feet, a Central Angle of 43” 27’ 15”, a Chord Bearing of North 58” 20’
21” East and a chord distance of 355.38 feet, an Arc Length of 184.91 feet pass
an “X” cut in concrete set marking the common corner of said called 3.246-acre
tract and said called 3.657-acre tract, in all a total Arc Length of 364.04 feet
to a 5/8-inch iron rod with cap set for a point of tangency, from which a found
5/8-inch iron rod bears South 45” 50’ 32” West, a distance of 0.85 feet;

THENCE North 36” 36’ 42” East (called North 36” 40’ 45” East) continuing along
the southeasterly right-of-way line of said Governors Circle East, at 28.55 feet
pass the common northerly corner of said called 3.657-acre tract and said called
3.096-acre tract in all a distance of 279.62 feet to the POINT-OF-BEGINNING and
containing 9.999 acres (435,568 square feet) of land.



--------------------------------------------------------------------------------

EXHIBIT G – FORM OF ASSIGNMENT OF ARCHITECT’S AGREEMENT AND PLANS AND
SPECIFICATIONS

Exhibit G to BUILDING LOAN AGREEMENT between TPG-Brookhollow, L.P., a Delaware
limited partnership, as “Borrower”, and Wells Fargo Bank, National Association,
as “Lender”, dated as of July 21, 2010. See attached.



--------------------------------------------------------------------------------

ASSIGNMENT OF ARCHITECTURAL AGREEMENTS AND PLANS AND SPECIFICATIONS

FOR VALUE RECEIVED, the undersigned, TPG-BROOKHOLLOW, L.P., a Delaware limited
partnership (“Borrower”), assigns to WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”), all of its right, title and interest in and to:

1. All architectural, design, engineering and development agreements, and any
and all amendments, modifications, supplements, addenda and general conditions
thereto (collectively, “Architectural Agreements”); and

2. All plans and specifications, shop drawings, working drawings, amendments,
modifications, changes, supplements, general conditions and addenda thereto
(collectively “Plans and Specifications”),

heretofore or hereafter entered into or prepared by any architect, engineer or
other person or entity (collectively “Architect”), for or on behalf of Borrower
in connection with the construction of the Improvements on the Property
described on Exhibit A attached hereto. The Plans and Specifications, as of the
date hereof, are those which Borrower has heretofore, or will hereafter deliver
to Lender. The Architectural Agreements include, but are not limited to, the
architectural agreement or contract between Borrower and                 , dated
                    , as amended.

This Assignment of Architectural Agreements and Plans and Specifications
(“Assignment”) constitutes a present and absolute assignment to Lender as of the
date hereof (the “Effective Date”); provided, however, Lender confers upon
Borrower the right to enforce the terms of the Architectural Agreements and
Borrower’s rights to the Plans and Specifications so long as no Default has
occurred and is continuing under any of the Loan Documents. Upon the occurrence
of a Default under any of the Loan Documents, Lender may, in its sole
discretion, give notice to Architect of its intent to enforce the rights of
Borrower under the Architectural Agreements and of its rights to the Plans and
Specifications and may initiate or participate in any legal proceedings
respecting the enforcement of said rights. Borrower acknowledges that by
accepting this Assignment, Lender does not assume any of Borrower’s obligations
under the Architectural Agreements or with respect to the Plans and
Specifications.

Borrower represents and warrants to Lender, as of the Effective Date, that:
(a) all Architectural Agreements entered into by Borrower are in full force and
effect and are enforceable in accordance with their terms and no default, or
event which would constitute a default after notice or the passage of time, or
both, exists with respect to said Architectural Agreements; (b) all copies of
the Architectural Agreements and Plans and Specifications delivered to Lender
are complete and correct; and (c) Borrower has not assigned any of its rights
under the Architectural Agreements or with respect to the Plans and
Specifications.

Borrower agrees: (a) to pay and perform all obligations of Borrower under the
Architectural Agreements; (b) to enforce the payment and performance of all
obligations of any other person or entity under the Architectural Agreements;
(c) not to modify the existing Architectural Agreements nor to enter into any
future Architectural Agreements without Lender’s prior written approval except
as otherwise may be permitted in the Loan Documents; and (d) not to further
assign, for security or any other purposes, its rights under the Architectural
Agreements or with respect to the Plans and Specifications without Lender’s
prior written consent.

This Assignment is one of the Loan Documents and secures payment and performance
by Borrower of all obligations of Borrower under the Loan Documents. This
Assignment is supplemented by those provisions of the Building Loan Agreement
(defined below) which apply to the Loan Documents and said provisions are
incorporated herein by reference. This Assignment is part of and further defines
the assignment of contract rights and other rights set forth in the “Security
Agreement” provision (Article 4) of the Deed of Trust.

The term “Building Loan Agreement” as used herein shall mean the Building Loan
Agreement dated July 21, 2010, between Borrower and Lender, as well as the same
may be amended, restated or replaced from time to time. Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Building Loan
Agreement.

This Assignment shall be governed by the laws of the State of California, except
to the extent that federal laws preempt the laws of the State of California, and
Borrower consents to the jurisdiction of any federal or state court within the
State of California having proper venue for the filing and maintenance of any
action arising hereunder and agrees that the prevailing party in any such action
shall be entitled, in addition to any other recovery, to reasonable attorneys’
fees and costs.



--------------------------------------------------------------------------------

This Assignment shall be binding upon and inure to the benefit of the heirs,
legal representatives, assigns, and successors-in-interest of Borrower and
Lender; provided, however, this shall not be construed and is not intended to
waive any restrictions on assignment, sale, transfer, mortgage, pledge,
hypothecation or encumbrance by Borrower contained in any of the Loan Documents.

The attached Architect’s/Engineer’s Consent, Schedule 1 and Exhibit A are
incorporated by reference.

Executed by Borrower on             , 20    .

 

“BORROWER”

 

TPG-BROOKHOLLOW, L.P., a Delaware limited partnership

By:  

TPG-Brookhollow GP, LLC, a Delaware limited

liability company, its general partner

  By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

ARCHITECTS/ENGINEER’S CONSENT

The undersigned architect and/or engineer (collectively referred to as
“Architect”) hereby consents to the foregoing Assignment to which this
Architect’s/Engineer’s Consent (“Consent”) is a part, and acknowledges that
there presently exists no unpaid claims due to the Architect except as set forth
on Schedule 1 attached hereto, arising out of the preparation and delivery of
the Plans and Specifications to Borrower and/or the performance of the
Architect’s obligations under the Architectural Agreements described in the
Assignment.

Architect agrees that if, at any time, Lender shall become the owner of the
Property, or, pursuant to its rights under the Loan Documents, elects to
undertake or cause the completion of construction of the Improvements on any
portion of the Property, in accordance with the Plans and Specifications, and
gives Architect written notice of such election; THEN, so long as Architect has
received, receives or continues to receive the compensation called for under the
Architectural Agreements, Lender may, at its option, use and rely on the Plans
and Specifications for the purposes for which they were prepared, and Architect
will continue to perform its obligations under the Architectural Agreements for
the benefit and account of Lender in the same manner as if performed for the
benefit or account of Borrower in the absence of the Assignment.

Architect further agrees that, in the event of a breach by Borrower of the
Architectural Agreements, or any agreement entered into with Architect in
connection with the Plans and Specifications, so long as Borrower’s interest in
the Architectural Agreements and Plans and Specifications is assigned to Lender,
Architect will give written notice to Lender of such breach at the address shown
below. Lender shall have thirty (30) days from the receipt of such written
notice of default to remedy or cure said default provided, if such default is of
a nature that it cannot be cured within thirty (30) days, Lender shall have
thirty (30) days within which to commence the cure and shall thereafter have
such reasonable period of time to complete such cure as is necessary. Nothing
herein shall reqUire Lender to cure said default or to undertake completion of
construction of the Improvements.

Architect warrants and represents that iVhe has no knowledge of any prior
assignment(s) of any interest in either the Plans and Specifications and/or the
Architectural Agreements. Except as otherwise defined herein, the terms used
herein shall have the meanings given them in the Assignment.

Executed on                     .

Lender’s Address:

Wells Fargo Bank, National Association

Real Estate Banking Group

Los Angeles Office

11601 Wilshire Blvd., 17’h Floor

Los Angeles, California, 90025

 

Attention:   Judy Zombek Loan No:   1002714

IN WITNESS WHEREOF, this Consent has been executed as of this      day of
            , 2010.

 

“ARCHITECT” [                            ]

Architect’s Address:

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE OF UNPAID CLAIMS

Schedule 1 to Assignment of Architectural Agreements and Plans and
Specifications dated as of             , 20    , between TPG-BROOKHOLLOW, L.P.,
a Delaware limited partnership, as Borrower, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender.:



--------------------------------------------------------------------------------

PROPERTY DESCRIPTION

Exhibit A to Assignment of Architectural Agreements and Plans and Specifications
dated as of             ,20    , between TPG-BROOKHOLLOW, L.P., a Delaware
limited partnership, as Borrower, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Lender.

All that certain real property located in the County of Harris, State of Texas,
described as follows:

Being a 9,999 acre (435,568 square foot) tract of land situated in the Henry
Reinerman Survey Abstract No. 644, Harris County, Texas, and being a portion of
Tract 1, Block 5, Brookhollow I Houston, Section Three, a subdivision recorded
in Volume 158, Page 85, of the Map Records of Harris County, Texas, said 9.999
acre tract being that same tract of land conveyed to Prudential Insurance
Company of America as evidenced by an instrument filed for record in the
Official Public Records of Real Property of Harris County, Texas, under Clerk’s
File No. J838970, Film Code No. 003-70-1332, and being more particularly
described by metes and bounds as follows, with all bearings referenced to the
Texas State Plane Coordinate Systems, South Central Zone 4204, all distances are
surface and may be converted to grid by applying the scale factor of 0.999897;

BEGINNING at 314-inch iron rod found marking the intersection of the existing
southwesterly right-of-way line of Directors Row (60’ feet wide) as shown on the
map or plat of said Brookhollow I Houston, Section Three, and the existing
southeasterly right-of-way Line of Governors Circle East (60’ feet wide) as
dedicated by instrument filed for record in Volume 7472, Page 555, of the Deed
Records of Harris County, Texas;

THENCE South 53’ 19’ 15” East, along the existing southwesterly right-of-way
line of said Directors Row, a distance of 530.06 feet to a 314-inch iron rod
found at the beginning of a 15 foot right-of-way cutback corner located at the
intersection of the southwesterly right-of-way line of said Directors Rowand the
northwesterly right-of-way line of Interstate Highway 610 (width varies) and
being the most northerly northeast corner of said tract herein described, from
which a found 5/8inch iron rod bears North 45’ 01’ 33” West, a distance of 2.40
feet;

THENCE South 08’ 17’ 20” East, (called South 08’ 19’ 15” East), continuing along
the southwesterly right-of-way line of said Directors Rowand along said cutback
corner, a distance of 14.12 feet (called 14.14 feet) to an ‘X’ cut in concrete
set for the end of said right-of-way cutback corner in the northwesterly
right-of-way line of said Interstate Highway 610 and being the most easterly
northeast corner of said tract herein described;

THENCE Southwesterly along the northwesterly right-of-way line of said
Interstate Highway 610, the following four (4) courses:

South 36’ 36’ 05” West (called South 38’ 40’ 45” West), a distance of 90.06 feet
(called 90.43 feet) to a 1/2-inch iron pipe found for the beginning off a
non-tangent curve to the right;

Southwesterly, with said curve to the right having a radius of 1,875.64 feet, a
central angle of 20’ 02’ 23”, a chord bearing of South 46’ 38’ 40” West, a chord
distance of 652.68 feet, at an arc distance of 149.75 feet pass a 5/8inch iron
rod found for the common corner of a called 3.096-acre tract and a called
3.657-acre tract, at an arc distance of 547.37 feet pass a 3/4-inch iron rod
found for the common corner of said called 3.657-acre tract and a called
3.246-acre tract, in all a total arc length of 656.02 feet to a 5/8-inch iron
rod with cap set for angle point;

SOUTH 56’ 39’ 52” West, a distance of 42.15 feet to a 314-inch iron rod found
for an angle point;

SOUTH 63’ 50’ 02” West (called South 63’ 44’ 37” West), a distance of 150.06
feet (called 150.02 feet) to a 5/8inch iron rod with cap set for the northeast
corner of a called 6.2084-acre tract of land conveyed to Southwest Texas Hotel
Corporation as evidenced by an instrument filed for record in the official
Public Records of Real Property of Harris County, Texas, under Clerk’s File No,
M507292, Film Code No. 168-77-0259, and being the southeast corner of said tract
herein described;



--------------------------------------------------------------------------------

THENCE North 26’ 10’ 46” West (called South 26’ 15’ 23” West), leaving the
westerly right-of-way line of said Interstate Highway 610 and following the
northerly line of said Southwest Texas Hotel Corporation tract, a distance of
370.36 feet to a 5/8-inch iron rod found marking an angle point;

THENCE North 10’ 01’ 44” West (called North 09’ 59’ 02” West), continuing along
the northerly line of said. Southwest Texas Hotel Corporation tract, a distance
of 200.02 feet to a 5/8-inch iron rod with cap set in the arc of a non-tangent
curve to the left being the southwesterly right-of-way line of said Governors
Circle East, for the northwest corner of said Southwest Texas Hotel Corporation
and being the southwest corner of said tract herein described;

THENCE Northeasterly, along the southeasterly right-of-way line of said
Governors Circle East and with said arc curve to the left having a Radius of
480.00 feet, a Central Angle of 43’ 27’ 15”, a Chord Bearing of North 58’ 20’
21” East and a chord distance of 355.38 feet, an Arc Length of 184.91 feet pass
an “X” cut in concrete set marking the common corner of said called 3.246-acre
tract and said called 3.657-acre tract, in all a totai Arc Length of 364.04 feet
to a 5/8-inch iron rod with cap set for a point of tangency, from which a found
5/8-inch iron rod bears South 45’ 50’ 32” West, a distance of 0.85 feet;

THENCE North 36’ 36’ 42” East (called North 36’ 40’ 45” East) continuing along
the southeasterly right-of-way line of said Governors Circle East, at 28.55 feet
pass the common northerly corner of said called 3.657-acre tract and said called
3.096-acre tract in all a distance of 279.62 feet to the POINT-Of-BEGINNING and
containing 9.999 acres (435,568 square feet) of land.



--------------------------------------------------------------------------------

EXHIBIT H – FORM OF SNDA

Exhibit H to BUILDING LOAN AGREEMENT between TPG-Brookhollow, L.P., a Delaware
limited partnership, as “Borrower”, and Wells Fargo Bank, National Association,
as “Lender”, dated as of July 21, 2010. See attached.



--------------------------------------------------------------------------------

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

 

Wells Fargo Bank, National Association

Real Estate Group (AU # 63650)

11601 Wilshire Blvd., 17th Floor

Los Angeles, CA 90025

 

Attn: Judy Zombek

Loan No. 1002714

 

 

 

SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,

ATTORNMENT AND NON-DISTURBANCE AGREEMENT

(Lease To Deed of Trust)

 

NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER
OR LATER SECURITY INSTRUMENT.

THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“Agreement”) is made
                     by and between TPG-BROOKHOLLOW, L.P., a Delaware limited
partnership (“Owner”),                      (“Lessee”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”).

R E C I T A L S

 

A. Pursuant to the terms and provisions of a lease dated                     
(“Lease”), Owner, as “Lessor”, granted to Lessee a leasehold estate in and to a
portion of the property described on Exhibit A attached hereto and incorporated
herein by this reference (which property, together with all improvements now or
hereafter located on the property, is defined as the “Property”).

 

B. [Said Lease contains provisions and terms granting Lessee an option to
purchase the Property (the “Option To Purchase”).]

 

C. Owner has executed a Deed of Trust with Absolute Assignment of Leases and
Rents, Security Agreement and Fixture Filing (“Deed of Trust”) securing, among
other things, a promissory note (“Note”) in the principal sum of Fifty-Five
Million Dollars ($55,000,000), dated July 21, 2010, in favor of Lender, which
Note is payable with interest and upon the terms and conditions described
therein (“Loan”).

 

D. As a condition to making the Loan secured by the Deed of Trust, Lender
requires that the Deed of Trust be unconditionally and at all times remain a
lien on the Property, prior and superior to all the rights of Lessee under the
Lease [and the Option To Purchase] and that the Lessee specifically and
unconditionally subordinate the Lease [and the Option To Purchase] to the lien
of the Deed of Trust.

 

E. Owner and Lessee have agreed to the subordination, attornment and other
agreements herein in favor of Lender.



--------------------------------------------------------------------------------

NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Owner and Lessee hereby agree for the benefit of Lender as follows:

1. SUBORDINATION. Owner and Lessee hereby agree that:

 

1.1 Prior Lien. The Deed of Trust securing the Note in favor of Lender, and any
modifications, renewals or extensions thereof (including, without limitation,
any modifications, renewals or extensions with respect to any additional
advances made subject to the Deed of Trust), shall unconditionally be and at all
times remain a lien on the Property prior and superior to the Lease [and the
Option To Purchase];

 

1.2 Subordination. Lender would not make the Loan without this agreement to
subordinate; and

 

1.3 Whole Agreement. This Agreement shall be the whole agreement and only
agreement with regard to the subordination of the Lease [and the Option To
Purchase] to the lien of the Deed of Trust and shall supersede and cancel, but
only insofar as would affect the priority between the Deed of Trust and the
Lease [and the Option To Purchase], any prior agreements as to such
subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease [and the
Option To Purchase] to a deed or deeds of trust or to a mortgage or mortgages.

AND FURTHER, Lessee individually declares, agrees and acknowledges for the
benefit of Lender, that:

 

1.4 Use of Proceeds. Lender, in making disbursements pursuant to the Note, the
Deed of Trust or any loan agreements with respect to the Property, is under no
obligation or duty to, nor has Lender represented that it will, see to the
application of such proceeds by the person or persons to whom Lender disburses
such proceeds, and any application or use of such proceeds for purposes other
than those provided for in such agreement or agreements shall not defeat this
agreement to subordinate in whole or in part;

 

1.5 Waiver, Relinquishment and Subordination. Lessee intentionally and
unconditionally waives, relinquishes and subordinates all of Lessee’s right,
title and interest in and to the Property to the lien of the Deed of Trust and
understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Lender and, as part and parcel thereof, specific monetary and other
obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this waiver, relinquishment and
subordination.

2. ASSIGNMENT. Lessee acknowledges and consents to the assignment of the Lease
by Lessor in favor of Lender.

3. ESTOPPEL. Lessee acknowledges and represents that:

 

  3.1 Lease Effective. The Lease has been duly executed and delivered by Lessee
and, subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Lessee thereunder are valid and binding and there
have been no modifications or additions to the Lease, written or oral;

 

  3.2 No Default. To the best of Lessee’s knowledge, as of the date hereof:
(i) there exists no breach, default, or event or condition which, with the
giving of notice or the passage of time or both, would constitute a breach or
default under the Lease; and (ii) there are no existing claims, defenses or
offsets against rental due or to become due under the Lease;

 

  3.3 Entire Agreement. The Lease constitutes the entire agreement between
Lessor and Lessee with respect to the Property and Lessee claims no rights with
respect to the Property other than as set forth in the Lease; and

 

  3.4 No Prepaid Rent. No deposits or prepayments of rent have been made in
connection with the Lease, except as follows: (if none, state “None”)
                            .

4. ADDITIONAL AGREEMENTS. Lessee covenants and agrees that, during all such
times as Lender is the Beneficiary under the Deed of Trust:

 

  4.1 Modification, Termination and Cancellation. Lessee will not consent to any
modification, amendment, termination or cancellation of the Lease (in whole or
in part) without Lender’s prior written consent and will not make any payment to
Lessor in consideration of any modification, termination or cancellation of the
Lease (in whole or in part) without Lender’s prior written consent;

 

  4.2

Notice of Default. Lessee will notify Lender in writing concurrently with any
notice given to Lessor of any default by Lessor under the Lease, and Lessee
agrees that Lender has the right (but not the obligation) to cure any breach or
default specified in such notice within the time periods set forth below and
Lessee will not declare a default of the Lease, as to Lender, if Lender cures
such default within fifteen (15) days from and after the expiration of the time
period provided in



--------------------------------------------------------------------------------

 

the Lease for the cure thereof by Lessor; provided, however, that if such
default cannot with diligence be cured by Lender within such fifteen (15) day
period, the commencement of action by Lender within such fifteen (15) day period
to remedy the same shall be deemed sufficient so long as Lender pursues such
cure with diligence;

 

  4.3 No Advance Rents. Lessee will make no payments or prepayments of rent more
than one (1) month in advance of the time when the same become due under the
Lease; and

 

  4.4 Assignment of Rents. Upon receipt by Lessee of written notice from Lender
that Lender has elected to terminate the license granted to Lessor to collect
rents, as provided in the Deed of Trust, and directing the payment of rents by
Lessee to Lender, Lessee shall comply with such direction to pay and shall not
be required to determine whether Lessor is in default under the Loan and/or the
Deed of Trust.

5. ATTORNMENT. In the event of a foreclosure under the Deed of Trust, Lessee
agrees for the benefit of Lender (including for this purpose any transferee of
Lender or any transferee of Lessor’s title in and to the Property by Lender’s
exercise of the remedy of sale by foreclosure under the Deed of Trust) as
follows:

 

  5.1 Payment of Rent. Lessee shall pay to Lender all rental payments required
to be made by Lessee pursuant to the terms of the Lease for the duration of the
term of the Lease;

 

  5.2 Continuation of Performance. Lessee shall be bound to Lender in accordance
with all of the provisions of the Lease for the balance of the term thereof, and
Lessee hereby attorns to Lender as its landlord, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon Lender succeeding to Lessor’s interest in the Lease and giving written
notice thereof to Lessee;

 

  5.3 No Offset. Lender shall not be liable for, nor subject to, any offsets or
defenses which Lessee may have by reason of any act or omission of Lessor under
the Lease, nor for the return of any sums which Lessee may have paid to Lessor
under the Lease as and for security deposits, advance rentals or otherwise,
except to the extent that such sums are actually delivered by Lessor to Lender;
and

 

  5.4 Subsequent Transfer. If Lender, by succeeding to the interest of Lessor
under the Lease, should become obligated to perform the covenants of Lessor
thereunder, then, upon any further transfer of Lessor’s interest by Lender, all
of such obligations shall terminate as to Lender.

6. NON-DISTURBANCE. In the event of a foreclosure under the Deed of Trust, so
long as there shall then exist no breach, default, or event of default on the
part of Lessee under the Lease, Lender agrees for itself and its successors and
assigns that the leasehold interest of Lessee under the Lease shall not be
extinguished or terminated by reason of such foreclosure, but rather the Lease
shall continue in full force and effect and Lender shall recognize and accept
Lessee as tenant under the Lease subject to the terms and provisions of the
Lease except as modified by this Agreement; provided, however, that Lessee and
Lender agree that the following provisions of the Lease (if any) shall not be
binding on Lender: any option to purchase with respect to the Property; any
right of first refusal with respect to the Property; any provision regarding the
use of insurance proceeds or condemnation proceeds with respect to the Property
which is inconsistent with the terms of the Deed of Trust.

7. MISCELLANEOUS.

 

  7.1 Heirs, Successors, Assigns and Transferees. The covenants herein shall be
binding upon, and inure to the benefit of, the heirs, successors and assigns of
the parties hereto; and



--------------------------------------------------------------------------------

  7.2 Notices. All notices or other communications required or permitted to be
given pursuant to the provisions hereof shall be deemed served upon delivery or,
if mailed, upon the first to occur of receipt or the expiration of three
(3) days after deposit in United States Postal Service, certified mail, postage
prepaid and addressed to the address of Lessee or Lender appearing below:

 

“OWNER”

 

TPG-Brookhollow, L.P.

c/o Thomas Properties Group, Inc.

515 South Flower St., 6th Floor

Los Angeles, CA 90071

 

Attention: Todd Merkle

 

With a copy to:

 

TPG-Brookhollow, L.P.

c/o Thomas Properties Group, Inc.

515 South Flower St., 6th Floor

Los Angeles, CA 90071

 

Attention: Paul Rutter

CITY, STATE ZIP

  

“LENDER”

 

Wells Fargo Bank, National Association

Real Estate Group (AU # 63650)

11601 Wilshire Blvd., 17th Floor

Los Angeles, CA 90025

 

Attn: Judy Zombek

Loan No. 1002714

   “LESSEE”   

 

  

 

  

 

  

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement; and

 

  7.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute and be construed as one and the same instrument; and

 

  7.4 Remedies Cumulative. All rights of Lender herein to collect rents on
behalf of Lessor under the Lease are cumulative and shall be in addition to any
and all other rights and remedies provided by law and by other agreements
between Lender and Lessor or others; and

 

  7.5 Paragraph Headings. Paragraph headings in this Agreement are for
convenience only and are not to be construed as part of this Agreement or in any
way limiting or applying the provisions hereof.

 

8. INCORPORATION. Exhibit A [and Lease Guarantor’s Consent are] attached hereto
and incorporated herein by this reference.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NOTICE: THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE
PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF
WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

“OWNER”

 

TPG-BROOKHOLLOW, L.P.,

a Delaware limited partnership

By:  

TPG-Brookhollow GP, LLC,

a Delaware limited liability company,

its General Partner

  By:  

 

  Name:     Title:  

“LENDER”

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:  

 

  Kenya Williams Its:   Vice President   “LESSEE”                              
By:  

 

Name:     Title:    

(ALL SIGNATURES MUST BE ACKNOWLEDGED)



--------------------------------------------------------------------------------

LEASE GUARANTOR’S CONSENT

The undersigned (“Lease Guarantor”) consents to the foregoing Subordination
Agreement; Acknowledgment of Lease Assignment, Estoppel, Attornment and
Non-Disturbance Agreement and the transactions contemplated thereby and
reaffirms its obligations under the lease guaranty (“Lease Guaranty”) dated
            , 201  . Lease Guarantor further reaffirms that its obligations
under the Lease Guaranty are separate and distinct from Lessee’s obligations.

AGREED:

 

Dated as of:             , 201        “LEASE GUARANTOR”     
                                       By:  

 

     Name:        Title:  

 



--------------------------------------------------------------------------------

DESCRIPTION OF PROPERTY

EXHIBIT A to Subordination Agreement; Acknowledgment of Lease Assignment,
Estoppel, Attornment and Non-Disturbance Agreement dated as of             ,
201  , executed by TPG-BROOKHOLLOW, L.P., a Delaware limited partnership, as
“Owner”,             , as “Lessee”, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as “Lender”.

All that certain real property located in the County of Harris, State of Texas,
described as follows:

APN



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

COUNTY OF                          SS.

On                              before me, (insert name and title of the
officer), personally appeared             , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal

Signature         

My commission expires                                         .



--------------------------------------------------------------------------------

EXHIBIT I – FORM OF COMPLETION GUARANTY

Exhibit I to BUILDING LOAN AGREEMENT between TPG-Brookhollow, L.P., a Delaware
limited partnership, as “Borrower”, and Wells Fargo Bank, National Association,
as “Lender”, dated as of July 21, 2010. See attached.



--------------------------------------------------------------------------------

COMPLETION GUARANTY

THIS COMPLETION GUARANTY (“Guaranty”) is made as of             , 201  , by
TPG/CALSTRS, LLC, a Delaware limited liability company (“Guarantor”), in favor
of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”).

R E C I T A L S

 

A. Pursuant to the terms of a Building Loan Agreement between TPG-Brookhollow,
L.P., a Delaware limited partnership (“Borrower”), and Lender dated as of
July 21, 2010, (“Loan Agreement”), Lender has agreed to loan to Borrower the
principal sum of up to Fifty-Five Million Dollars ($55,000,000) (“Loan”) for the
purposes specified in the Loan Agreement, which purposes include the
construction of certain improvements in the B-1 Building defined in the Loan
Agreement as the Renovation Improvements (the “Improvements”) described in plans
and specifications required by the Loan Agreement (“Plans and Specifications”)
upon real property described in the Loan Agreement (“Property”).

 

B. The Loan Agreement provides that the Loan shall be evidenced by the
Promissory Note Secured by Deed of Trust of even date herewith (the “Note”),
executed by Borrower payable to the order of Lender, in the principal amount of
$55,000,000 and shall be secured by the Deed of Trust with Absolute Assignment
of Leases and Rents, Security Agreement and Fixture Filing, dated of even date
herewith, (the “Deed of Trust”), encumbering the Property and Improvements, and
by other security instruments, if any, specified in the Loan Agreement. The term
“Loan Documents” for purposes hereof shall mean the Loan Agreement, the Deed of
Trust, the Note and those other documents described in the Loan Agreement as
Loan Documents. This Guaranty is not one of the Loan Documents. All capitalized
terms used in this Guaranty shall, unless otherwise defined herein, have the
meanings given to them in the Loan Agreement.

THEREFORE, to induce Lender to enter into the Loan Agreement and to make the
Loan, and in consideration thereof, Guarantor unconditionally guarantees and
agrees as follows:

 

1. GUARANTY. Guarantor hereby guarantees the performance by Borrower of all the
terms and provisions of the Loan Agreement pertaining to Borrower’s obligations
with respect to the construction of the Improvements. Without limiting the
generality of the foregoing, Guarantor guarantees that: (a) the Improvements
shall be constructed and completed in accordance with the Plans and
Specifications and the other provisions of the Loan Documents, without
substantial deviation therefrom unless permitted under the Loan Documents or
approved by Lender in writing; (b) the Improvements shall be constructed and
completed free and clear of any mechanic’s liens, materialman’s liens and
equitable liens, subject to Borrower’s rights to contest such liens in
accordance with the Loan Documents; (c) all costs of constructing the
Improvements shall be paid when due; and (d) the Loan proceeds shall remain
available for disbursement free and clear of any stop notices, subject to
Borrower’s rights to contest stop notices in accordance with the Loan Documents.

 

2. LIEN FREE COMPLETION. Completion of the Improvements free and clear of liens
shall be deemed to have occurred upon: (a) (i) Lender’s receipt of a written
statement or certificate executed by the architect designated or shown on the
Plans and Specifications certifying, without qualification or exception, that
the Improvements are completed, and (ii) Lender’s receipt of all required
occupancy permit(s) for all of the Improvements issued by the local government
agency having jurisdiction and authority to issue same, and (iii) the expiration
of the statutory period(s) within which valid mechanic’s liens, materialman’s
liens and/or stop notices may be recorded and/or served by reason of the
construction of the Improvements, or, alternatively, Lender’s receipt of valid,
unconditional releases thereof from all persons entitled to record said liens or
serve said stop notices; or (b) Lender’s receipt of such other evidence of lien
free completion as Lender deems satisfactory in its reasonable discretion.

 

3. OBLIGATIONS OF GUARANTOR UPON DEFAULT BY BORROWER. If the Improvements are
not completed in the manner required by the Loan Agreement, or if construction
of the Improvements should cease or be halted prior to completion and such
cessation or halt constitutes a Default (as defined in the Loan Agreement),
Guarantor shall, promptly upon demand of Lender: (a) diligently proceed to
complete construction of the Improvements at Guarantor’s sole cost and expense;
(b) fully pay and discharge all claims for labor performed and material and
services furnished in connection with the construction of the Improvements; (c)
release and discharge all claims of stop notices, mechanic’s liens,
materialman’s liens and equitable liens that may arise in connection with the
construction of the Improvements; and (d) pay to Lender the amount of any loss
or damage incurred by Lender as a result of any delay in the completion of
construction of the Improvements beyond the time specified in the Loan Agreement
for such completion. Without in any way limiting the above obligations of
Guarantor, Lender shall make the undisbursed Loan funds available to Guarantor
(pursuant to the terms and conditions of the Loan Documents) for the purposes of
completing the Improvements and fulfilling Guarantor’s other obligations under
this Guaranty; provided, however, that the obligation of Lender to make such
undisbursed Loan funds available to Guarantor is expressly conditioned upon: (x)
there being no continuing default by Guarantor under this Guaranty; and (y)
Borrower (and/or Guarantor) having provided to Lender all Borrower’s Funds
required by the terms and conditions of the Loan Agreement.



--------------------------------------------------------------------------------

4. REMEDIES. If Guarantor fails to promptly perform its obligations under this
Guaranty, Lender shall have the following remedies:

 

  4.1 At Lender’s option, and without any obligation to do so, to proceed to
perform on behalf of Guarantor any or all of Guarantor’s obligations hereunder
and Guarantor shall, upon demand and whether or not construction is actually
completed by Lender, pay to Lender all sums expended by Lender in performing
Guarantor’s obligations hereunder together with interest thereon at the highest
rate specified in the Note; and

 

  4.2 From time to time and without first requiring performance by Borrower or
exhausting any or all security for the Loan, to bring any action at law or in
equity or both to compel Guarantor to perform its obligations hereunder, and to
collect in any such action compensation for all loss, cost, damage, injury and
expense sustained or incurred by Lender as a direct or indirect consequence of
the failure of Guarantor to perform its obligations together with interest
thereon at the rate of interest applicable to the principal balance of the Note.

 

5. RIGHTS OF LENDER. Guarantor authorizes Lender, without giving notice to
Guarantor or obtaining Guarantor’s consent and without affecting the liability
of Guarantor, from time to time to: (a) approve modifications to the Plans and
Specifications so long as such modifications do not materially increase the cost
of constructing the Improvements nor materially increase the time necessary to
complete the Improvements; (b) change the terms or conditions of disbursement of
the Loan so long as such changes do not materially interfere with Borrower’s
ability to construct the Improvements as and when required under the Loan
Agreement; (c) otherwise modify the Loan Documents, including, without
limitation, making changes in the terms of repayment of the Loan or modifying,
extending or renewing payment dates; releasing or subordinating security in
whole or in part; changing the interest rate; or advancing additional funds in
its discretion for purposes related to the purposes specified in the Loan
Agreement; or (d) assign this Guaranty in whole or in part to any subsequent
holder of the Loan.

 

6. GUARANTOR’S WAIVERS. Guarantor waives: (a) any defense based upon any legal
disability or other defense of Borrower, any other guarantor or other person, or
by reason of the cessation or limitation of the liability of Borrower from any
cause other than full payment and performance of those obligations of Borrower
which are guaranteed hereunder; (b) any defense based upon any lack of authority
of the officers, directors, partners or agents acting or purporting to act on
behalf of Borrower or any principal of Borrower or any defect in the formation
of Borrower or any principal of Borrower; (c) any defense based upon the
application by Borrower of the proceeds of the Loan for purposes other than the
purposes represented by Borrower to Lender or intended or understood by Lender
or Guarantor; (d) any and all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
Guarantor’s rights of subrogation and reimbursement against the principal by the
operation of Section 580d of the California Code of Civil Procedure or
otherwise; (e) any defense based upon Lender’s failure to disclose to Guarantor
any information concerning Borrower’s financial condition or any other
circumstances bearing on Borrower’s ability to pay and perform its obligations
under the Note or any of the other Loan Documents; (f) any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in any other respects more burdensome than that
of a principal; (g) any defense based upon Lender’s election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of Section
1111(b)(2) of the Federal Bankruptcy Code or any successor statute; (h) any
defense based upon any borrowing or any grant of a security interest under
Section 364 of the Federal Bankruptcy Code; (i) any right of subrogation, any
right to enforce any remedy which Lender may have against Borrower and any right
to participate in, or benefit from, any security for the Note or the other Loan
Documents now or hereafter held by Lender; (j) presentment, demand, protest and
notice of any kind; and (k) the benefit of any statute of limitations affecting
the liability of Guarantor hereunder or the enforcement hereof. Guarantor
further waives any and all rights and defenses that Guarantor may have because
Borrower’s debt is secured by real property; this means, among other things,
that: (1) Lender may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by Borrower; (2) if Lender
forecloses on any real property collateral pledged by Borrower, then (A) the
amount of the debt may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) Lender may collect from Guarantor even if Lender, by foreclosing
on the real property collateral, has destroyed any right Guarantor may have to
collect from Borrower. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses Guarantor may have because
Borrower’s debt is secured by real property. These rights and defenses being
waived by Guarantor include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure. Without limiting the generality of the foregoing or any other
provision hereof, Guarantor



--------------------------------------------------------------------------------

 

further expressly waives to the extent permitted by law any and all rights and
defenses, including without limitation any rights of subrogation, reimbursement,
indemnification and contribution, which might otherwise be available to
Guarantor under California Civil Code Sections 2787 to 2855, inclusive, 2899 and
3433, or under California Code of Civil Procedure Sections 580a, 580b, 580d and
726, or any of such sections. Finally, Guarantor agrees that the performance of
any act or any payment which tolls any statute of limitations applicable to the
Loan Documents shall similarly operate to toll the statute of limitations
applicable to Guarantor’s liability hereunder.

 

7. GUARANTOR’S WARRANTIES. Guarantor warrants and acknowledges that: (a) Lender
would not make the Loan but for this Guaranty; (b) Guarantor has reviewed all of
the terms and provisions of the Loan Agreement, Plans and Specifications and the
other Loan Documents; (c) there are no conditions precedent to the effectiveness
of this Guaranty; (d) Guarantor has established adequate means of obtaining from
sources other than Lender, on a continuing basis, financial and other
information pertaining to Borrower’s financial condition, the Property, the
progress of construction of the Improvements, and the status of Borrower’s
performance of its obligations under the Loan Documents, and Lender has made no
representation to Guarantor as to any such matters; (e) the most recent
financial statements of Guarantor previously delivered to Lender are true and
correct in all respects, have been prepared in accordance with generally
accepted accounting principles consistently applied (or other principles
acceptable to Lender) and fairly present the financial condition of Guarantor as
of the respective dates thereof, and no material adverse change has occurred in
the financial condition of Guarantor since the respective dates thereof; and (f)
Guarantor has not and will not, without the prior written consent of Lender,
sell, lease, assign, encumber, hypothecate, transfer or otherwise dispose of all
or substantially all of Guarantor’s assets, or any interest therein, other than
in the ordinary course of Guarantor’s business. Notwithstanding the foregoing,
or anything to the contrary, the calculation of the liabilities of Guarantor
shall not include any fair value adjustments to the carrying value of
liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount.

 

8. SUBORDINATION. Guarantor subordinates all present and future indebtedness
owing by Borrower to Guarantor to the obligations at any time owing by Borrower
to Lender under the Note and the other Loan Documents. Guarantor agrees to make
no claim for such indebtedness until all obligations of Borrower under the Note
and the other Loan Documents have been fully discharged. Guarantor agrees that
it will not take any action or initiate any proceedings, judicial or otherwise,
to enforce Guarantor’s rights or remedies with respect to any such indebtedness,
including without limitation any action to enforce remedies with respect to any
defaults under such indebtedness or to any collateral securing such indebtedness
or to obtain any judgment or prejudgment remedy against Borrower or any such
collateral. Guarantor also agrees that it will not commence or join with any
other creditor or creditors of Borrower in commencing any bankruptcy,
reorganization or insolvency proceedings against Borrower. Guarantor further
agrees not to assign all or any part of such indebtedness unless Lender is given
prior notice and such assignment is expressly made subject to the terms of this
Guaranty. Notwithstanding the foregoing, Guarantor may receive cash
distributions from Borrower to the extent Borrower is entitled to receive cash
from the Property under the Loan Agreement, but in no event in contravention or
violation of Borrower’s operating agreement or such as would cause a Default.

 

9. BANKRUPTCY OF BORROWER. In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Lender all rights of Guarantor thereunder. If
Guarantor does not file any such claim, Lender, as attorney-in-fact for
Guarantor, is hereby authorized to do so in the name of Guarantor or, in
Lender’s discretion, to assign the claim to a nominee and to cause proof of
claim to be filed in the name of Lender’s nominee. The foregoing power of
attorney is coupled with an interest and cannot be revoked. Lender or its
nominee shall have the right, in its reasonable discretion, to accept or reject
any plan proposed in such proceeding and to take any other action which a party
filing a claim is entitled to do. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Lender the amount payable on such claim and, to the full extent
necessary for that purpose, Guarantor hereby assigns to Lender all of
Guarantor’s rights to any such payments or distributions; provided, however,
Guarantor’s obligations hereunder shall not be satisfied except to the extent
that Lender receives cash by reason of any such payment or distribution. If
Lender receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty. If all or any portion of the
obligations guaranteed hereunder are paid or performed, the obligations of
Guarantor hereunder shall continue and shall remain in full force and effect in
the event that all or any part of such payment or performance is avoided or
recovered directly or indirectly from Lender as a preference, fraudulent
transfer or otherwise under the Bankruptcy Code or other similar laws,
irrespective of (a) any notice of revocation given by Guarantor prior to such
avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.



--------------------------------------------------------------------------------

10. LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION. Guarantor agrees
that, subject to any restrictions set forth in the Loan Agreement, Lender may
elect, at any time, to sell, assign, or grant participations in all or any
portion of its rights and obligations under the Loan Documents and this
Guaranty, and that any such sale, assignment or participation may be to one or
more financial institutions, private investors, and/or other entities, at
Lender’s sole discretion. Guarantor further agrees that Lender may disseminate
to any such actual or potential purchaser(s), assignee(s) or participant(s) all
documents and information (including, without limitation, all financial
information) which has been or is hereafter provided to or known to Lender with
respect to: (a) the Property and Improvements and their operation; (b) any party
connected with the Loan (including, without limitation, the Guarantor, the
Borrower, any partner, joint venturer or member of Borrower, any constituent
partner, joint venturer or member of Borrower, any other guarantor and any
non-borrower trustor); and/or (c) any lending relationship other than the Loan
which Lender may have with any party connected with the Loan. In the event of
any such sale, assignment or participation, Lender and the parties to such
transaction shall share in the rights and obligations of Lender as set forth in
the Loan Documents only as and to the extent they agree among themselves. In
connection with any such sale, assignment or participation, Guarantor further
agrees that the Guaranty shall be sufficient evidence of the obligations of
Guarantor to each purchaser, assignee, or participant, and upon written request
by Lender, Guarantor shall consent to such amendments or modifications to the
Loan Documents as may be reasonably required in order to evidence any such sale,
assignment, or participation.

Anything in this Guaranty to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Guaranty,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such Lender from its obligations thereunder.

 

11. ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. The obligations of
Guarantor hereunder shall be in addition to and shall not limit or in any way
affect the obligations of Guarantor under any other existing or future
guaranties unless said other guaranties are expressly modified or revoked in
writing. This Guaranty is independent of the obligations of Borrower under the
Note, the Deed of Trust and the other Loan Documents. Lender may bring a
separate action to enforce the provisions hereof against Guarantor without
taking action against Borrower or any other party or joining Borrower or any
other party as a party to such action. Except as otherwise provided in this
Guaranty, this Guaranty is not secured and shall not be deemed to be secured by
any security instrument unless such security instrument expressly recites that
it secures this Guaranty.

 

12. ATTORNEYS’ FEES; ENFORCEMENT. If any attorney is engaged by Lender to
enforce or defend any provision of this Guaranty, or any of the other Loan
Documents relating to the construction of the Improvements, or as a consequence
of any Default, breach or failure of condition under the Loan Documents relating
to the construction of the Improvements, with or without the filing of any legal
action or proceeding, Guarantor shall pay to Lender, immediately upon demand all
attorneys’ fees and costs reasonably incurred by Lender in connection therewith,
together with interest thereon from the date of such demand until paid at the
rate of interest applicable to the principal balance of the Note as specified
therein.

 

13. RULES OF CONSTRUCTION. The word “Borrower” as used herein shall include both
the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Note and the other Loan Documents. The term “person” as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa. All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.

 

14. CREDIT REPORTS. Each legal entity and individual obligated on this Guaranty
hereby authorizes Lender to order and obtain, from a credit reporting agency of
Lender’s choice, a third party credit report on such legal entity and
individual.

 

15. GOVERNING LAW. This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of California, except to the extent
preempted by federal laws. Guarantor and all persons and entities in any manner
obligated to Lender under this Guaranty consent to the jurisdiction of any
federal or state court within the State of California having proper venue and
also consent to service of process by any means authorized by California or
federal law.

 

16. MISCELLANEOUS. The provisions of this Guaranty will bind and benefit the
heirs, executors, administrators, legal representatives, nominees, successors
and assigns of Guarantor and Lender. The liability of all persons and entities
who are in any manner obligated hereunder shall be joint and several. If any
provision of this Guaranty shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed from this Guaranty and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been
part of this Guaranty.



--------------------------------------------------------------------------------

17. ADDITIONAL PROVISIONS. Such additional terms, covenants and conditions as
may be set forth on any exhibit executed by Guarantor and attached hereto which
recites that it is an exhibit to this Guaranty are incorporated herein by this
reference.

 

18. ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Lender’s consideration for
entering into this transaction, Lender has specifically bargained for the waiver
and relinquishment by Guarantor of all such defenses, and (d) Guarantor has had
the opportunity to seek and receive legal advice from skilled legal counsel in
the area of financial transactions of the type contemplated herein. Given all of
the above, Guarantor does hereby represent and confirm to Lender that Guarantor
is fully informed regarding, and that Guarantor does thoroughly understand:
(i) the nature of all such possible defenses, and (ii) the circumstances under
which such defenses may arise, and (iii) the benefits which such defenses might
confer upon Guarantor, and (iv) the legal consequences to Guarantor of waiving
such defenses. Guarantor acknowledges that Guarantor makes this Guaranty with
the intent that this Guaranty and all of the informed waivers herein shall each
and all be fully enforceable by Lender, and that Lender is induced to enter into
this transaction in material reliance upon the presumed full enforceability
thereof.

 

19. SUBMISSION TO JURISDICTION. IN THE EVENT OF ANY CONTROVERSY OR CLAIM UNDER
THIS GUARANTY, GUARANTOR HEREBY (A) SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF CALIFORNIA AND THE FEDERAL COURTS OF THE UNITED STATES SITTING IN
THE STATE OF CALIFORNIA FOR THE PURPOSE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
COLLATERAL, (B) AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS, (C) IRREVOCABLY WAIVES
(TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT NOW OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; AND (D) AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN SUCH OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PERMITTED BY LAW.